



ASSET
PURCHASE AND SALE AGREEMENT
by and between

CHAPARRAL ENERGY, L.L.C.
(Seller)

and

SCOUT ENERGY GROUP I, LP
(Purchaser)


dated April 3, 2014












--------------------------------------------------------------------------------




TABLE OF CONTENTS
1.
PURCHASE AND SALE    1

1.1
Agreement to Sell and Purchase    1

1.2
Assets    1

1.3
Effective Date    3

1.4
Gauging and Strapping    3

1.5
Records    4

1.6
Excluded Assets    4

2.
SALE AND PURCHASE    5

2.1
Purchase and Sale    5

2.2
Purchase Price    5

2.3
Performance Deposit    5

2.4
Determination of Adjusted Purchase Price    6

2.5
Payment of Adjusted Purchase Price    7

2.6
Tax Purchase Price Allocations    7

3.
TITLE MATTERS    8

3.1
Access to Records and Assets    8

3.2
Definitions    8

3.3
Notice of Title Defect    11

3.4
Remedies for Title Defects    11

3.5
Procedure for Resolving Title Defects    11

3.6
Value of Defects    12

3.7
Interest Additions    13

3.8
Right to Terminate Agreement    14

3.9
Expert Determination    14

3.10
Preferential Purchase Rights and Consents to Assign    15

4.
CASUALTY LOSS    16

4.1
Casualty Loss    16

5.
ENVIRONMENTAL CONDITION    16

5.1
Physical Condition of the Assets    16

5.2
Environmental Assessment    17

5.3
Environmental Defect Notice    18

5.4
Remedies for Environmental Defects    18

5.5
Procedure for Resolving Environmental Defects    18

5.6
Definitions    19

6.
REPRESENTATIONS OF SELLER    20

6.1
Disclaimers, Waivers and Agreements of the Parties    20

6.2
Representations and Warranties    21

6.3
Knowledge    25

7.
REPRESENTATIONS OF PURCHASER    25

7.1
Representations and Warranties    25

7.2
Knowledge    27

8.
PRE-CLOSING OBLIGATIONS OF SELLER    27

8.1
Operations    27

8.2
Contracts    28

8.3
Compensation of Seller    28




-i-

--------------------------------------------------------------------------------




8.4
Permissions    28

8.5
Defaults    28

8.6
Operatorship28

8.7
Geological and Geophysical Information    29

8.8
Letters-in-Lieu; Assignments    29

9.
PRE-CLOSING OBLIGATIONS OF PURCHASER    29

9.1
Return of Data    29

9.2
Efforts    29

10.
CONDITIONS OF SELLER TO CLOSING    29

10.1
Representations    29

10.2
Performance    30

10.3
Governmental Consents    30

10.4
Pending Matters    30

10.5
Delivery of Items    30

11.
CONDITIONS OF PURCHASER TO CLOSING    30

11.1
Representations    30

11.2
Performance    30

11.3
Governmental Consents    30

11.4
Pending Matters    30

11.5
Delivery of Items    31

12.
CLOSING    31

12.1
Time and Place of the Closing    31

12.2
Change of the Closing Date    31

12.3
Calculation of Adjusted Purchase Price    31

12.4
Failure to Close    31

12.5
Closing Obligations    31

12.6
Conveyance    32

13.
POST-CLOSING OBLIGATIONS    33

13.1
Post-Closing Adjustments    33

13.2
Receipts and Credits    34

13.3
Assumption and Indemnification    35

13.4
Disclaimers    36

13.5
Method of Asserting Claims    36

13.6
Payment    38

13.7
Recording    38

13.8
Cooperation and Further Assurances    38

14.
TERMINATION    38

14.1
Right of Termination    38

14.2
Effect of Termination    38

14.3
Availability of Specific Performance    39

15.
TAXES    39

15.1
Apportionment of Ad Valorem and Property Taxes    39

15.2
Taxes Paid for Others    40

15.3
Sales Taxes    40

15.4
Other Taxes    40

15.5
Cooperation    40

16.
MISCELLANEOUS    40




-ii-

--------------------------------------------------------------------------------




16.1
Entire Agreement    40

16.2
Waiver    41

16.3
Headings    41

16.4
Assignment    41

16.5
No Third Party Beneficiaries    41

16.6
Governing Law    41

16.7
Notices    41

16.8
Execution in Counterparts    42

16.9
Expenses    42

16.10
Confidentiality    42

16.11
Exhibits and Schedules    43

16.12
Publicity    43

16.13
Use of Seller’s Names    43

16.14
Severability43

16.15
Affiliate    43

16.16
Survival; Certain Limitations    43

16.17
Attorney’s Fees    44

16.18
Certain Limitations    44

16.19
Exchange    45






-iii-

--------------------------------------------------------------------------------




Exhibits
Exhibit A    -    Leases


Exhibit B    -    Wells/WI/NRI/Allocated Values


Exhibit C    -    General Assignment


Exhibit D     -    Special Warranty Deed


Schedules




Schedule 3.2.2(ix)-
Liens for Taxes

Schedule 3.10.1-
Preferential Purchase Rights; Required Consents to Assignment

Schedule 6.2.6-
Pending Claims and Litigation

Schedule 6.2.7-
Violations of Law

Schedule 6.2.10-    Production Sales Contracts
Schedule 6.2.12-    Wells and Equipment
Schedule 6.2.13-    Outstanding Capital Commitments
Schedule 6.2.15-    Gas Imbalances
Schedule 6.2.16-    Material Contracts









-iv-

--------------------------------------------------------------------------------




Glossary of Terms
“AAA” has the meaning given to it in Section 13.1.2 of the Agreement.
“Adjusted Purchase Price” has the meaning given to it in Section 2.4 of the
Agreement.
“Affiliate” has the meaning given to it in Section 16.15 of the Agreement.
“Aggregate Title Deductible” has the meaning given to it in Section 3.5.2 of the
Agreement.
“Aggregate Environmental Deductible” has the meaning given to it in Section
5.5.2 of the Agreement.
“Agreement” has the meaning given to it in the introductory paragraph of this
Agreement.
“Allocated Value” has the meaning given to it in Section 3.2.7 of the Agreement.
“Applicable Laws” has the meaning given to it in Section 5.6.1 of the Agreement.
“Assets” has the meaning given to it in Section 1.2 of the Agreement.
“Assumed Obligations” has the meaning given to it in Section 13.3.1 of the
Agreement.
“Casualty Loss” has the meaning given to it in Section 4.1 of the Agreement.
“CERCLA” is defined in Section 5.6.3 of the Agreement.
“Claim Notice” has the meaning given to it in Section 13.5.1 of the Agreement.
“Closing” has the meaning given to it in Section 12.1 of the Agreement.
“Closing Adjustment Statement” has the meaning given to it in Section 12.3 of
the Agreement.
“Closing Date” has the meaning given to it in Section 12.1 of the Agreement.
“Confidentiality Agreement” has the meaning given to it in Section 16.1 of the
Agreement.
“Control,” “controlled by” and “under common control with” have the meanings
given to them in Section 16.15 of the Agreement.
“Costs” has the meaning given to it in Section 3.1 of the Agreement.
“Decision Notice” has the meaning given to it in Section 3.9.2 of the Agreement.
“Defect Expert” has the meaning given to it in Section 3.9.1 of the Agreement.
“Due Diligence Period” has the meaning given to it in Section 3.3 of the
Agreement.
“Effective Date” has the meaning given to it in Section 1.3 of the Agreement.
“Environmental Defect” has the meaning given to it in Section 5.6.2 of the
Agreement.



- 1 -

--------------------------------------------------------------------------------




“Environmental Defect Adjustment” has the meaning given to it in Section 5.4 of
the Agreement.
“Environmental Defect Notice” has the meaning given to it in Section 5.3 of the
Agreement.
“Environmental Laws” has the meaning given to it in Section 5.6.3 of the
Agreement.
“Environmental Obligations” has the meaning given to it in Section 13.3.1 of the
Agreement.
“Existing Contracts” has the meaning given to it in Section 1.2.3 of the
Agreement.
“Final Settlement Date” has the meaning given to it in Section 13.1.3 of the
Agreement.
“Form 8594” has the meaning given to it in Section 2.6 of the Agreement.
“General Assignment” has the meaning given to it in Section 12.5.1 of the
Agreement.
“Good and Defensible Title” has the meaning given to it in Section 3.2.1 of the
Agreement.
“Governmental Body” has the meaning given to it in Section 5.6.4 of the
Agreement.
“Hydrocarbon Interests” has the meaning given to it in Section 1.2.1 of the
Agreement.
“Hydrocarbons” has the meaning given to it in Section 1.2.2 of the Agreement.
“Indemnified Party” and “Indemnifying Party” have the meanings given to them in
Section 13.5.1 of the Agreement.
“Individual Environmental Defect Threshold” has the meaning given to it in
Section 5.6.5 of the Agreement.
“Individual Title Defect Threshold” has the meaning given to it in Section 3.2.4
of the Agreement.
“Interest Addition,” “Interest Addition Notice,” “Interest Addition Payment”,
“Interest Addition Rejection Notice,” “Interest Addition Threshold,” and
“Interest Addition Value” have the meanings given to them in Section 3.7 of the
Agreement.
“Interim Period” has the meaning given to it in Section 8.1 of the Agreement.
“IRC” and “Code” have the meanings given to them in Section 2.6 of the
Agreement.
“Material Contracts” has the meaning given to it in Section 6.2.16 of the
Agreement.
“Net Revenue Interest” has the meaning given to it in Section 3.2.1 of the
Agreement.
“NORM” has the meaning given to it in Section 5.1 of the Agreement.
“Notice Period” has the meaning given to it in Section 13.5.1 of the Agreement.
“Operations Period” has the meaning given to it in Section 8.3 of the Agreement.
“OSHA” has the meaning given to it in Section 5.6.3 of the Agreement.



- 2 -

--------------------------------------------------------------------------------




“Party” and “Parties” have the meanings given to them in the introductory
paragraph of the Agreement.
“Performance Deposit” has the meaning given to it in Section 2.3 of the
Agreement.
“Permitted Encumbrances” has the meaning given to it in Section 3.2.2 of the
Agreement.
“Personal Property” has the meaning given to it in Section 1.2.5 of the
Agreement.
“Plugging and Abandonment” has the meaning given to it in Section 13.3.1 of the
Agreement.
“Post-Closing Adjustment Statement” has the meaning given to it in Section
13.1.1 of the Agreement.
“Preference Right” has the meaning given to it in Section 3.10.2 of the
Agreement.
“Preliminary Amount” has the meaning given to it in Section 2.5 of the
Agreement.
“Properties” and “Property” have the meaning given to them in Section 1.2.1 of
the Agreement.
“Property Taxes” has the meaning given to it in Section 15.1 of the Agreement.
“Purchase Price” has the meaning given to it in Section 2.2 of the Agreement.
“Purchaser” has the meaning given to it in the introductory paragraph of this
Agreement.
“Purchaser Group” has the meaning given to it in Section 5.2.2 of the Agreement.
“Purchaser’s Environmental Assessment” and “Purchaser’s Environmental
Consultant” have the meanings given to them in Section 5.2.1 of the Agreement.
“RCRA” is defined in Section 5.6.3 of the Agreement.
“Records” has the meaning given to it in Section 1.2.7 of the Agreement.
“Rejection Notice” has the meaning given to it in Section 3.5.1 of the
Agreement.
“Remediation” has the meaning given to it in Section 5.6.6 of the Agreement.
“Remediation Amount” has the meaning given to it in Section 5.6.7 of the
Agreement.
“Retained Obligations” is defined in Section 13.3.3 of the Agreement.
“SARA” is defined in Section 5.6.3 of the Agreement.
“Seller” has the meanings given to them in the introductory paragraph of this
Agreement.
“Seller Group” has the meaning given to it in Section 3.1 of the Agreement.
“Title Defect” has the meaning given to it in Section 3.2.3 of the Agreement.
“Title Defect Adjustment” has the meaning given to it in Section 3.4 of the
Agreement.



- 3 -

--------------------------------------------------------------------------------




“Title Defect Amount” has the meaning given to it in Section 3.2.6 of the
Agreement.
“Title Defect Notice” has the meaning given to it in Section 3.3 of the
Agreement.
“Title Defect Property” has the meaning given to it in Section 3.2.5 of the
Agreement.
”Wells” has the meaning given to it in Section 1.2.5 of the Agreement.
“Working Interest” has the meaning given to it in Section 3.2.1 of the
Agreement.


As used in this Agreement, the word “includes” and its derivatives means
“includes, but is not limited to,” and corresponding derivative expressions.



- 4 -

--------------------------------------------------------------------------------


ASSET PURCHASE AND SALE AGREEMENT
This Asset Purchase and Sale Agreement (this “Agreement”) is made and entered
into this 3rd day of April, 2014, by and between Chaparral Energy, L.L.C., an
Oklahoma limited liability company, (the “Seller”), having as its address 701
Cedar Lake Boulevard, Oklahoma City, Oklahoma 73114, and Scout Energy Group I,
LP, a Texas limited partnership, having as its address 14400 Midway Road,
Dallas, Texas 75244 (“Purchaser”). Seller and Purchaser are sometimes
collectively referred to in this Agreement as the “Parties”, or individually as
a “Party”.
W I T N E S S E T H:
WHEREAS, Seller is the owner of the Assets (as defined below); and
WHEREAS, Seller is willing to sell and deliver to Purchaser, and Purchaser is
willing to purchase and receive from Seller, the Assets upon the terms and
conditions set forth in this Agreement.
NOW, THEREFORE, for and in consideration of the mutual promises of the Parties
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
1. PURCHASE AND SALE
1.1
Agreement to Sell and Purchase. Subject to the terms and conditions of this
Agreement, Purchaser agrees to purchase and receive, and Seller agrees to sell,
assign, transfer, convey, and deliver, the Assets, as of the Effective Date (as
defined below).
1.2
Assets. The term “Assets” as used herein shall mean, subject to the provisions
of Section 1.6, all of Seller’s right, title and interest in and to the
following:
1.2.1
All mineral interests, royalty interests, oil, gas and mineral leases, leasehold
interests, overriding royalty interests, net profits interests, production
payments, operating rights, carried interests, reversionary interests,
conversion rights and options, and other similar interests of whatever kind or
character, whether legal or equitable, vested or contingent (collectively,
“Hydrocarbon Interests”), which authorize or relate to the exploration for and
production of Hydrocarbons in and under, or the right to share in production or
the proceeds of production of Hydrocarbons produced from, the lands described in
Exhibit A attached hereto, including, without limitation, those Hydrocarbon
Interests described in Exhibit A and other Hydrocarbon Interests covering lands
pooled, unitized or communitized with the lands described in Exhibit A. All such
Hydrocarbon Interests described in this Section 1.2.1 are hereinafter
collectively called the “Properties” and singularly a “Property.”
1.2.2
All crude oil, natural gas, condensate, distillate, natural gasoline, natural
gas liquids, plant products, refined petroleum products, other liquid or gaseous
hydrocarbons (including, without limitation, coalbed methane), sulphur, other
gases (including, without limitation, hydrogen and carbon dioxide), and every
other mineral or substance, or any of them, the right to explore for which, or
an interest in which, is granted pursuant to the Properties (collectively
“Hydrocarbons”) (i) produced from or allocable to the interests of Seller in the
Properties and existing in pipelines, storage tanks, or other processing or
storage facilities upstream of the delivery points to the relevant purchasers on
the Effective Date, and (ii) produced from or allocable to such interests of
Seller on and after the Effective Date.


--------------------------------------------------------------------------------


1.2.3
To the extent assignable, any and all surface leases and all fee interests owned
by Seller to the surface of tracts covered by the Hydrocarbon Interests or
otherwise related to the operation of the Wells or the Assets; rights-of-way and
easements; operating agreements; consulting agreements; exploration agreements;
Hydrocarbon purchase, sales, exchange, processing, gathering, storage,
treatment, compression, transportation and balancing agreements; farmout and
farmin agreements; options; joint venture agreements; participation agreements;
dry hole, bottom hole, acreage contribution, purchase and acquisition
agreements; area of mutual interest agreements; salt water injection and
disposal agreements; service contracts; unitization, communitization or pooling
agreements; permits; licenses; servitudes; and all other similar contracts and
agreements and any amendments thereto relating to the Properties (collectively,
the “Existing Contracts”); provided, however, that where an Existing Contract
covers and relates to the Properties and to other properties, rights or
interests owned by Seller, the term Existing Contract shall be limited to such
rights thereunder that relate exclusively to the Properties.
1.2.4
All valid unitization and pooling agreements and/or orders in effect with
respect to the Properties, including, without limitation, all units formed under
orders, rules, regulations, or other official acts of any Governmental Body
having jurisdiction, voluntary unitization agreements, designations and/or
declarations, and so-called “working interest units” created under operating
agreements or otherwise relating to the Properties.
1.2.5
All (i) surface and subsurface machinery, equipment, platforms, facilities,
supplies and other personal property and fixtures of whatsoever kind or nature
now or hereafter located on or under any of the Properties and which relate to
or are useful for the production, treatment, storage, disposal or transportation
of Hydrocarbons or water produced from the Properties, (ii) all oil wells, gas
wells, water wells, salt water disposal wells, injection wells, plugged and
abandoned or temporarily abandoned wells located on the Properties or used or
operated exclusively in connection with the operation of the Properties
(collectively, the “Wells”), including, without limitation, the Wells listed on
Exhibit B attached hereto (where the context reasonably requires, for example,
in the definition of the term “Good and Defensible Title” in Section 3.2.1, the
term “Wells” shall also be deemed to include wells to be drilled at the proved
undeveloped, probable and possible locations specified in Exhibit “B”), and
(iii) all wellhead equipment, casing, tubing, rods, pumping units and engines,
christmas trees, derricks, separators, compressors, dehydration units,
heater-treaters, boilers, valves, gauges, meters, pumps, generators, motors, gun
barrels, flow lines, tanks and tank batteries, water lines, gas lines, gas
processing plants and other plants, gathering lines, laterals and trunklines,
gas systems (for gathering, treating and compression), chemicals, solutions,
water systems (for treating, disposal and/or injection), power plants, poles,
lines, transformers, starters, controllers, machine shops, tools, storage yards
and equipment stored therein, buildings and camps, telegraph, telephone and
other communication systems, loading docks, loading racks and shipping
facilities, equipment and facilities, and any and all additions, accessions to,
substitutions and replacements of any of the foregoing, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto, located on or used exclusively in connection with the operation
of the Properties (all such machinery, equipment, platforms, facilities,
supplies and other property, excluding, however, the Wells, being collectively
called the “Personal Property”).
1.2.6
All rights and obligations with respect to Hydrocarbon overproduction and
underproduction from the Properties, including, without limitation, the right
and obligation to balance in kind or by cash payment.


--------------------------------------------------------------------------------


1.2.7
All of the applicable files, records and data directly relating to the items
described in Sections 1.2.1 through 1.2.6 (but including only copies of the
hereinafter described tax and accounting records), including, without
limitation, joint interest billings, check receipts and third party disbursement
records, copies of records relating to Property Taxes and severance, sales,
excise, and other production-related taxes, legal files, land and lease files,
title records, division order records, contracts, geological, geophysical and
seismic data, and except where the transfer or disclosure of such data and
records is restricted by agreement with third parties or excluded by the terms
of this Agreement (as more fully set forth in Sections 1.6 and 8.8), production
records, electric logs, core data, pressure data and decline curves and
graphical production curves, and all related matters in the possession of Seller
(collectively the “Records”); provided, however, that Seller has the rights with
respect to such Records as provided in Section 1.5 below.
1.3
Effective Date. Ownership of the Assets shall be transferred from Seller to
Purchaser at the Closing (as defined below), but shall be effective as provided
in Section 2.4 below as of 7:00 a.m. (local time where the Assets are located)
on March 1, 2014 (the “Effective Date”). Except as may be otherwise specifically
provided herein, Seller shall be entitled to any amounts realized from and
accruing to the Assets (including contract rights, gas contract settlements,
take-or-pay claims, and other claims and causes of action) for all periods prior
to the Effective Date and, except as expressly assumed by Purchaser hereunder,
shall be liable for the payment of all expenditures relating to the Assets and
attributable to all periods prior to the Effective Date. Except as may be
otherwise specifically provided herein, Purchaser shall be entitled to any
amounts realized from and accruing to the Assets for all periods on and after
the Effective Date, and shall be liable for the payment of all expenses relating
to the Assets and attributable to all periods on and after the Effective Date.
1.4
Gauging and Strapping. Seller has caused the oil storage facilities on or
utilized in connection with the Properties to be gauged or strapped as of the
Effective Date for those Properties for which Seller serves as operator. Seller
also has caused the gas production meter charts (or if such do not exist, the
sales meter charts) on the pipelines transporting gas production from the Assets
to be read as of the Effective Date for those Properties for which Seller serves
as operator. Prior to the Closing, Purchaser, upon request, shall be provided
with access to the records of the gauging, strapping or chart reading for the
purpose of verifying such records. For those Properties not operated by a
Seller, applicable state regulatory agency production reports or records shall
be used to determine the amount of oil in storage or gas existing in the
pipeline as of the Effective Date. If such state records or reports are not
available or sufficient, Seller’s reasonable estimate based on historical data
shall be used.
1.5
Records.  Seller shall deliver to Purchaser, within thirty (30) days after the
Closing or such later time as Purchaser may request, but in no event later than
three (3) months after the Closing, all Records. Seller shall have the right to
make and retain such copies of the Records as Seller may desire prior to the
delivery of the Records to Purchaser. Purchaser, for a period of seven (7) years
after the Closing, shall further make available to Seller (at the location of
such Records in Purchaser’s organization) access to the Records during normal
business hours, upon written request of Seller, and Seller shall have the right
to copy at its own expense and retain such copies of the Records. If, however,
Purchaser elects to destroy any of the Records, either before or after the
expiration of such seven (7) year period, Purchaser shall give to Seller written
notice of such intent at least thirty (30) days prior to such destruction, and
Seller shall have the option, at its expense, of having such Records delivered
to them. This obligation shall be an obligation running with the land, and
Purchaser shall include the obligations set forth in this Section 1.5 as an
obligation of any subsequent purchaser of any of the Properties in the
applicable purchase and sale agreement with, and/or assignment to, such
subsequent purchaser. Purchaser shall have no recourse or claim against Seller
and shall hold Seller harmless from and against any claim of whatsoever nature
as the result of the Records furnished to Purchaser by Seller.


--------------------------------------------------------------------------------


1.6
Excluded Assets. Seller excepts, reserves, and retains to itself the following
rights, properties and assets: (i) all corporate, financial, legal, and tax
records of Seller, including, without limitation, all documents protected by the
attorney-client privilege (other than title opinions); (ii) all deposits, cash,
checks, cash equivalents and funds attributable to the Assets for the period
prior to the Effective Date; (iii) all rights, interests, and claims that any
Seller may have under any policy of insurance or indemnity, surety bond, or any
insurance or condemnation proceeds or recoveries from third persons relating to
property damage or Casualty Loss affecting the Assets occurring prior to the
Effective Date; (iv) all claims, whether in contract, in tort, or arising by
operation of law, and whether asserted or unasserted as of the Closing Date,
that any Seller may have against any person arising out of acts, omissions, or
events, or injury to or death of persons or loss or destruction of or damage to
property, relating in any way to, the Assets that occurred prior to the
Effective Date; provided, that the foregoing shall not apply to any such claims,
with the exception of accounts receivable, attributable or related to, or in
connection with, any Assumed Obligations; provided further, that no such claim
may be settled, compromised, or otherwise resolved in a manner that results in
an obligation borne by Purchaser or the Assets; (v) all exchange traded futures
contracts and over-the-counter derivative contracts of Seller as to which Seller
has an open position as of the Effective Date; (vi) any and all rights to use
Seller’s names, marks, trade dress or insignia, or to use the name of Seller,
and all of Seller’s intellectual property, including, without limitation,
proprietary or licensed computer software; patents; trade secrets; copyrights;
geological and geophysical information and data (including, without limitation,
conventional 2-D and 3-D seismic data) licensed from third persons, and Seller’s
proprietary interpretations thereof; economic analyses; and pricing forecasts;
(vii) all amounts due or payable to Seller as adjustments to insurance premiums
related to the Assets for periods prior to the Effective Date; (viii) all claims
of Seller for any tax refunds and loss carry-forwards and carry-backs with
respect to any taxes relating to the Assets for periods prior to the Effective
Date; (ix) all audit rights and all amounts due or payable to Seller as refunds,
adjustments, or settlements of disputes arising under the Properties or the
Existing Contracts for periods prior to the Effective Date; (x) all inventories
of pipe, equipment and other Personal Property; (xi) all rights, titles, and
interests of Seller in and to all tools, equipment and similar personal property
temporarily located on the Leases or the Land; (xii) all cars, trucks, trailers,
backhoes, graders and other similar rolling stock and equipment; and (xiii) all
other interests, rights, property, and assets of Seller not located on or used
in connection with the Assets or otherwise specifically included in the
definition of the Assets.

2. SALE AND PURCHASE
2.1
Purchase and Sale. At the Closing, Seller shall sell, assign, transfer, and
convey to Purchaser, and Purchaser shall purchase and pay for, the Assets, and
Purchaser shall also assume the Assumed Obligations as set forth in Section
13.3.1.
2.2
Purchase Price. The purchase price to be paid by Purchaser to Seller with
respect to the Assets shall be Twenty Five Million One Hundred Fifty Thousand
Dollars U.S. ($25,150,000.00) (the “Purchase Price”), subject to the adjustments
provided in Section 2.4. The amount of the Purchase Price has been agreed to
taking into account, among other factors, the perceived value of the Assets and
Purchaser’s assumption of the Assumed Obligations as set forth in Section
13.3.1.


--------------------------------------------------------------------------------


2.3
Performance Deposit. As evidence of good faith intentions to consummate the
transactions contemplated hereby, contemporaneously with the execution of this
Agreement, Purchaser has tendered to Seller a cash performance deposit in the
amount of ten percent (10%) of the Purchase Price, said amount being Two Million
Five Hundred Fifteen Thousand Dollars U.S. ($2,515,000.00) (the “Performance
Deposit”). If this Agreement is terminated by Seller pursuant to Section 14.1.2,
Seller may elect to retain the Performance Deposit as liquidated damages
representing Seller’s sole remedy for Purchaser’s failure to consummate the
transaction contemplated herein (without waiving any indemnification obligation
of Purchaser), or may specifically enforce the terms and provisions of this
Agreement in accordance with the provisions of Section 14.3. The Parties agree
that the Performance Deposit is a reasonable sum considering all the
circumstances existing on the date of this Agreement, including the relationship
of the sum to the range of harm to Seller that reasonably could be anticipated
and the anticipation that proof of actual damages would be costly or
inconvenient. If this Agreement is terminated pursuant to Section 14.1.1 or
Section 14.1.4, the Performance Deposit shall be returned to Purchaser as
Purchaser’s sole remedy; if this Agreement is terminated pursuant to Section
14.1.3, Purchaser may enforce specifically the terms and provisions of this
Agreement in accordance with the provisions of Section 14.3, this being in
addition to any other remedy to which the Purchaser is entitled pursuant to this
Agreement or at law or in equity, not to exceed the amount of the Performance
Deposit. In the event the transactions contemplated herein close, the
Performance Deposit shall be retained by Seller and credited against the
Purchase Price payable by Purchaser hereunder.
2.4
Determination of Adjusted Purchase Price. The net purchase price for the Assets
(the “Adjusted Purchase Price”) shall be determined as follows (with the
following adjustments being made so as not to give any duplicative effect):
2.4.1
The Purchase Price;
2.4.2
Plus the amount of the value of all merchantable Hydrocarbons produced from or
allocable to the Properties existing in pipelines, storage tanks above the
pipeline connection, or other processing or storage facilities (including,
without limitation, unsold inventories of plant products owned by Seller, if
any) upstream of the delivery points to the relevant purchasers as of the
Effective Date, the value to be based on the contract price applicable to such
Hydrocarbons in effect as of the Effective Date (or the market value, if there
is no contract price, in effect as of the Effective Date), less amounts payable
as severance taxes, royalties, overriding royalties, and other similar burdens
upon such Hydrocarbons;
2.4.3
Plus the amount of all costs and expenses incurred by Seller on or in connection
with the ownership or operation of the Assets which are attributable to periods
on and after the Effective Date, including, without limitation: rentals, shut-in
well payments, and other lease maintenance payments; capital costs not otherwise
prohibited by the terms of this Agreement (including, without limitation,
drilling costs, completion costs, acreage expenditures, acquisition
expenditures, seismic expenditures, and waterflood expenditures); operating
costs (including direct costs chargeable under applicable operating agreements
or otherwise and consistent with the standards established by COPAS and Seller
charges and overhead reimbursements authorized pursuant to Section 8.3;
2.4.4
Plus the amount of all accounts receivable accruing on or after the Effective
Date which, as of the Closing Date, have been perfected by an operator’s lien
relating to the Properties but which remain uncollected as of the Closing Date;
2.4.5
Plus an amount equal to upward adjustment for Interest Additions determined in
accordance with Section 3.7;
2.4.6
Plus the total amount of any Property Taxes (as defined below) paid by Seller,
for its or other’s account, relating to the Assets and attributable to any
period of time on and after the Effective Date, as further provided for in
Sections 15.1 and 15.2 and to the extent same are not included under Section
2.4.3 above;


--------------------------------------------------------------------------------


2.4.7
Less the amount of the actual proceeds received by Seller in the ordinary course
of business that are attributable to Hydrocarbon production from the Properties
on and after the Effective Date (net of any royalties and of any production,
severance, sales, or other taxes actually paid by or on behalf of Seller),
together with any other monies or credits attributable to the ownership or
operation of the Assets on and after the Effective Date;
2.4.8
Less the amount of the Performance Deposit and all other advances and deposits
relating to the Assets that are received by Seller prior to the Closing Date and
attributable to periods of time on or after the Effective Date;
2.4.9
Less an amount equal to the aggregate of all Title Defect Adjustments made in
accordance with Article 3;
2.4.10
Less an amount equal to the aggregate of all Environmental Defect Adjustments
made in accordance with Article 5;
2.4.11
Less an amount equal to the Allocated Value of (i) the Assets with respect to
which preferential purchase rights have been exercised prior to the Closing
Date, (ii) the Assets with respect to which preferential purchase rights have
not been exercised prior to the Closing Date and the time period for the
exercise thereof has not expired on or prior to the Closing Date or (iii) Assets
excluded for failure to obtain a required consent prior to the Closing Date,
each in accordance with Section 3.10;
2.4.12
Less the value of Seller’s prorated shares of all accrued but unpaid Property
Taxes relating to the Assets for the period prior to the Effective Date in
accordance with Sections 15.1 and 15.2;
2.4.13
Less an amount equal to the reduction in value of the Assets as the result of
Casualty Losses in accordance with Article 4;
2.4.14
Less an amount equal to the Allocated Value of any Asset excluded pursuant to
Section 3.4 or Section 5.4;
2.4.15
Less or plus, as the case may be, an amount equal to the Gas Imbalance
Adjustment determined pursuant to Section 13.1.4; and
2.4.16
Less an amount equal to the net proceeds related to the Assets which are payable
to third parties and are held in suspense by Seller on the Closing Date.
2.5
Payment of Adjusted Purchase Price. At the Closing, Purchaser shall cause to be
delivered by wire transfer to Seller in accordance with wire transfer
instructions provided by Seller an amount in immediately available U.S. funds
equal to the Purchase Price, plus or minus the adjustments provided for in
Section 2.4 (to the extent then known) calculated as provided in Section 12.3
(the “Preliminary Amount”). The Preliminary Amount paid at the Closing shall be
subject to later adjustment pursuant to Section 13.1.
2.6
Tax Purchase Price Allocations. Seller and Purchaser recognize that reporting
requirements, as imposed by Section 1060 of the Internal Revenue Code of 1986,
as amended (the “IRC” or “Code”), and the regulations thereunder, may apply to
the transaction contemplated by this Agreement. Except as may otherwise be
required by the IRC and regulations thereunder or other Applicable Laws, Seller
and Purchaser agree (i) that for tax reporting purposes, the Purchase Price
shall be allocated among the Assets as set forth on Exhibit B, and such
allocation shall be used in preparing Internal Revenue Service Form 8594 (“Form
8594”) pursuant to the regulations under Section 1060, and (ii) not to assert,
in connection with any tax return, tax audit, or similar proceeding, any
allocation of the Purchase Price that differs from that set forth in Schedule
2.6 to this Agreement. Upon any adjustment of the Purchase Price following the
execution of this Agreement, Seller and Purchaser shall adjust the allocations
reflected in Schedule 2.6 accordingly and report such adjustments in conformity
with Section 1060 and the regulations thereunder.









--------------------------------------------------------------------------------


3. TITLE MATTERS
3.1
Access to Records and Assets. Upon execution of this Agreement and until the
Closing, and thereafter to the extent Seller retains physical possession of any
of the Assets and/or Records, Seller shall make the Records available to
Purchaser at its offices located at the address set forth in the introductory
paragraph of this Agreement, during normal business hours, for examination and
copying by Purchaser and, with respect to the Properties operated by Seller,
shall grant Purchaser access to such Properties for inspection. Seller shall not
be obligated to perform any title work or provide abstracts other than those
presently in Seller’s possession, nor will any existing title opinions be
brought current by Seller. Seller will use reasonable commercial efforts to
furnish to Purchaser all other information with respect to the Assets that
Purchaser may from time to time reasonably request, except to the extent that
Seller determines in good faith that it is prohibited by agreement with a third
party from disclosing the information covered thereby. Purchaser agrees to
conduct its due diligence in a professional and orderly manner and at its own
cost and expense without disruption of Seller’s normal and usual operations.
Purchaser shall indemnify and hold harmless Seller and its partners,
shareholders, members, officers, directors, trustees, employees, agents
(including, without limitation, Richardson Barr Securities, Inc.) and
representatives (collectively the “Seller Group”) from any and all claims,
demands, damages, losses, liabilities, costs and expenses, including court costs
and reasonable attorney’s fees (collectively “Costs”), resulting from
Purchaser’s acts or omissions in connection with its access to the Assets,
regardless of whether such Costs are attributable, in whole or in part, to the
negligence, sole or concurrent, of the Seller Group (but excluding gross
negligence or willful misconduct).
3.2
Definitions. For purposes of this Agreement, the following expressions and terms
will have the meanings set forth hereinafter:
3.2.1
“Good and Defensible Title” shall mean, as to each of the Wells or Properties,
that (i) Seller (and upon Closing, Purchaser), by virtue of its ownership
interests therein, are entitled to receive a fractional decimal interest in
Hydrocarbons produced from the Properties (or in the proceeds from the sale of
such production) of not less than the interest identified in Exhibit B as the
“Net Revenue Interest” for each of the Wells, without reduction, suspension, or
termination throughout the productive life of each such Wells (the “Net Revenue
Interest”); (ii) Seller is obligated to bear (and after the Closing shall
obligate Purchaser to bear) a fractional decimal interest of not more than the
“Working Interest” set forth for each Well on Exhibit B of the costs and
expenses related to the maintenance, development, drilling, equipping, testing,
completing, sidetracking, reworking and operation of each such Well, without
increase throughout the productive life thereof (unless otherwise shown on
Exhibit B); and (iii) the Wells or Properties are subject to no liens,
encumbrances, obligations or defects except those that are Permitted
Encumbrances (as defined below).


--------------------------------------------------------------------------------


3.2.2
“Permitted Encumbrances” shall mean:
(i)    lessors’ royalties, overriding royalties, payments out of production,
reversionary interests and other similar payments out of production affecting
Seller’s Net Revenue Interest if the net cumulative effect of such burdens does
not operate to (a) reduce the Net Revenue Interest of Seller in any of the Wells
to less than the Net Revenue Interest set forth for such Well in Exhibit B; or
(b) increase the Working Interest of Seller in any such Well to greater than the
Working Interest therefor set forth in Exhibit B (unless Seller’s Net Revenue
Interest therein is increased in the same proportion);
(ii)    preferential rights to purchase, required third party consents to
assignment, and similar agreements with respect to which, prior to the Closing,
(a) waivers or consents are obtained from the appropriate parties; (b) the
appropriate time for asserting such rights has expired without an exercise of
such rights; (c) with respect to consents, such consents need not be obtained
prior to assignment; or (d) with respect to consents, the failure to obtain such
consents will not have a material adverse effect on the value of the Well and
will not render the assignment void or voidable;
(iii)    all rights to consent by, required notices to, filings with, or other
actions by Governmental Bodies in connection with the sale or conveyance of the
Assets if the same are customarily obtained subsequent to such sale or
conveyance;
(iv)    non-consent penalties applied against the interest of Seller arising
under applicable operating agreements which are taken into account in the
calculation of the interests shown on, Exhibit B;
(v)    easements, rights-of-way, servitudes, permits, surface leases, and other
rights in respect of surface operations which do not and will not materially
interfere with or detract from the operation, value, or use of the Assets by
Purchaser;
(vi)    such Title Defects as Purchaser has waived or released or is deemed to
have waived pursuant to the terms of this Agreement, excluding, however, any
Title Defects that would constitute a breach of the special warranty of title
contained in the General Assignment (as hereinafter defined);
(vii)    the terms and conditions of all Existing Contracts copies of which have
been delivered to Purchaser or made available to Purchaser on a File Transfer
Protocol (FTP) site dedicated to this transaction, provided the effect of same
is taken into account in the calculation of the Net Revenue Interests and the
Working Interests set forth for the Wells in Exhibit B;
(viii)    rights of reassignment, to the extent any exist as of the date of this
Agreement, upon the surrender or expiration of any lease attributable to a Well;
(ix)    liens for taxes not yet due or not yet delinquent or, if due or
delinquent and then to the extent shown on Schedule 3.2.2(ix), that are being
contested in good faith and for which Seller has agreed to pay pursuant to the
terms hereof or which have been prorated pursuant to the terms hereof;
(x)    materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s, and other similar liens or charges arising in the ordinary course of
business (a) if they have not been filed pursuant to Applicable Law, (b) if
filed, they have not yet become due and payable or payment is being withheld as
provided by Applicable Law, or (c) if their validity is being contested in good
faith by appropriate action;
(xi)    all rights reserved to or vested in any Governmental Body to control or
regulate any of the Wells in any manner, and all Applicable Laws;
(xii)    defects or irregularities resulting from or related to heirship,
administration or probate proceedings or the lack thereof, which defects or
irregularities have been outstanding for ten (10) years or more;
(xiii)    defects based solely on the existence of prior oil and gas leases
relating to the interests covered by any lease that are expired and no longer in
force and legal effect but not surrendered of record;
(xiv)    defects arising from a mortgage encumbering the oil, gas or mineral
estate of any lessor if such mortgage is less than $250,000 or has been
subordinated to the interest affected thereby (unless a complaint of foreclosure
has been filed or any similar action taken by the mortgagee thereunder and in
such case such mortgage has not been subordinated to the interests affected
thereby);
(xv)    defects based solely on lack of information in Seller’s files; and
(xvi)    all defects and irregularities of title that would not reasonably be
expected to result in claims that would materially and adversely affect Seller’s
title to, or ownership, operations, or value of, the Assets, including, without
limitation (a) defects in the early chain of title consisting of the failure to
recite marital status; (b) defects or irregularities arising out of the lack of
a survey; (c) defects or irregularities arising out of or relating to the lack
of powers of attorney from corporations to execute and deliver documents on
their behalf or lack of spousal joinder; (d) defects of title which result from
the failure to file assignments or other documents in the state or federal
records so long as such assignments or other documents are properly recorded in
the county records; and (e) irregularities cured by possession under applicable
statutes of limitation and statutes relating to acquisitive (or liberative)
prescription.


--------------------------------------------------------------------------------


3.2.3
“Title Defect” shall mean any matter (i) that would cause the title to any Well
or Property to fail to qualify as Good and Defensible Title and (ii) for which
the Title Defect Amount (as hereinafter defined) is greater than the Individual
Title Defect Threshold.
3.2.4
“Individual Title Defect Threshold” shall mean the sum of $50,000.
3.2.5
“Title Defect Property” shall mean a Well or Property affected by a Title Defect
timely and properly asserted by Purchaser.
3.2.6
“Title Defect Amount” shall mean, with respect to a Title Defect Property, the
amount by which the value of such Title Defect Property is impaired by reason of
the existence of one or more Title Defects.
3.2.7
“Allocated Value” means, with respect to each Well or Property, the amount set
forth on Exhibit B under the column styled “Allocated Value” for such Well or
Property. Seller and Purchaser agree that the Allocated Values set forth in
Exhibit B represent a fair and reasonable allocation of the Purchase Price among
the Properties and have been established solely for use in connection with the
administrative provisions of this Agreement, including the calculation of
adjustments to the Purchase Price as provided herein, and not for purposes of
federal, state, local, or foreign income taxation.
3.3
Notice of Title Defect.  During the period of time between the execution of this
Agreement and 5:00 p.m. CDT on May 5, 2014 (the “Due Diligence Period”),
Purchaser may review title to the Properties and may notify Seller in writing
(the “Title Defect Notice”) of any Title Defect; provided, however, Purchaser
shall notify Seller of any Title Defect it discovers as soon as reasonably
practicable after its discovery; any notice of a Title Defect Notice may be
updated, modified or supplemented by Purchaser prior to the termination of the
Due Diligence Period. Any notice provided hereunder shall include appropriate
evidence to substantiate the Purchaser’s position, including identification of
the Title Defect Property, a description of the Title Defect(s) asserted by
Purchaser with respect to such Title Defect Property, the basis for the Title
Defect(s), the Allocated Value of the Title Defect Property, the portion of the
Title Defect Property affected by the Title Defect, the Title Defect Amount
asserted by Purchaser with respect to such Title Defect, and the computations
and information upon which Purchaser’s assertion is based. Purchaser will be
deemed to have conclusively waived any Title Defect discovered by Purchaser
during the Due Diligence Period about which it fails to notify Seller in writing
in the manner described above prior to the expiration thereof; provided,
however, that Purchaser shall not be deemed to have waived any such Title Defect
for purposes of the special warranty of title set out in the General Assignment.
3.4
Remedies for Title Defects. For any Title Defect properly asserted by Purchaser
during the Due Diligence Period, subject to the termination rights of Seller and
Purchaser pursuant to Section 3.8 hereof, Seller shall have the option, in its
sole discretion, of (i) curing the Title Defect, (ii) contesting the Title
Defect or the proposed Title Defect Amount, or (iii) reducing the Purchase Price
by the proposed Title Defect Amount (a “Title Defect Adjustment”); provided that
if the Title Defect Adjustment for any Title Defect Property exceeds 50% of the
Allocated Value for such Property, Seller or Purchaser shall have the option of
removing the affected Property from the transaction contemplated herein and
reducing the Purchase Price by the Allocated Value thereof.
3.5
Procedure for Resolving Title Defects. With respect to Title Defects properly
and timely asserted by Purchaser and contested by Seller as to existence or the
Title Defect Amount attributable thereto, the following procedures shall apply.


--------------------------------------------------------------------------------


3.5.1
Seller shall furnish to Purchaser a notice (a “Rejection Notice”) in writing on
or before five (5) days after Seller’s receipt of the Title Defect Notice. The
Rejection Notice shall state with reasonable specificity the basis of Seller’s
rejection of the Title Defect or the proposed Title Defect Amount. No later than
five (5) days following Purchaser’s receipt of the Rejection Notice,
representatives of Purchaser and Seller, knowledgeable in title matters, shall
meet and either: (i) agree to mutually reject the particular Title Defect, or
(ii) agree on the validity of such Title Defect and the Title Defect Amount
attributable thereto, in which case Seller shall cure such Title Defect at its
own expense or, failing such cure, agree to reduce the Purchaser Price by the
Title Defect Adjustment attributable thereto, subject to the limitations set
forth in Section 3.5.2; provided, however, that if the Parties cannot agree on
either option (i) or (ii), then, subject to each Party’s right under Section
3.4, the Closing shall proceed as scheduled, the Property affected by the
asserted Title Defect shall be conveyed to Purchaser at Closing, the amount of
the Purchase Price payable to Seller at Closing shall be reduced by the asserted
Title Defect Amount, such Title Defect Amount shall be placed in escrow with a
disinterested third party, and the existence of the Title Defect or the Title
Defect Amount subject to the Rejection Notice shall be submitted to dispute
resolution in accordance with the procedures set forth in Section 3.9. If,
within such five (5) day period, Seller fails to deliver to Purchaser a
Rejection Notice with respect to an asserted Title Defect, Seller shall be
deemed to have agreed to the validity and Title Defect Amount claimed by
Purchaser.
3.5.2
Notwithstanding the provisions of Section 3.5.1, there shall be no adjustment to
the Purchase Price for Title Defects affecting any Property unless the aggregate
Title Defect Adjustments for asserted Title Defects with respect to all of the
Properties exceeds an amount equal to three percent (3%) of the Purchase Price
(the “Aggregate Title Deductible”), and then only to the extent the sum of the
Title Defect Adjustments exceeds the Aggregate Title Deductible.
3.6
Value of Defects. Subject to the provisions of Section 3.5.2, the adjustment to
the Purchase Price for a Title Defect shall be determined as follows:
3.6.1
If, because of the Title Defect, title to a particular Title Defect Property
fails completely with the effect that Seller has no ownership interest in the
relevant Property, the adjustment to the Purchase Price attributable to such
Title Defect shall be the Allocated Value of that Property.
3.6.2
If the Title Defect consists of a lien, encumbrance or other charge upon the
Title Defect Property which is liquidated in amount, the adjustment to the
Purchase Price attributable to such Title Defect shall be the amount necessary
to pay the obligee to remove such Title Defect. If such amount, however, is in
excess of the Allocated Value of that Property, Seller may elect to exclude the
Property from the transaction contemplated herein, and the Purchase Price shall
be reduced by the Allocated Value of such Property.
3.6.3
If Seller’s actual Net Revenue Interest in a Title Defect Property is less than
the Net Revenue Interest set forth for such Title Defect Property in Exhibit B
throughout the remaining productive life of such Title Defect Property, the
adjustment to the Purchase Price attributable to such Title Defect shall be an
amount equal to (i) the ratio of (x) the difference obtained by subtracting the
actual Net Revenue Interest for such Title Defect Property from the Net Revenue
Interest set forth for such Title Defect Property on Exhibit B, to (y) the Net
Revenue Interest set forth for such Title Defect Property on Exhibit B, (ii)
multiplied by the Allocated Value for such Title Defect Property.
3.6.4
If Seller’s actual Net Revenue Interest in a Title Defect Property is less than
the Net Revenue Interest set forth for such Title Defect Property in Exhibit B
for less than the remaining productive life of the Title Defect Property, or if
Seller’s actual Working Interest in a Title Defect Property is greater than the
Working Interest set forth for such Title Defect Property in Exhibit B without a
proportionate increase in the relevant Net Revenue Interest, then the adjustment
to the Purchase Price attributable to such Title Defect shall be determined by
agreement of the Parties, or if they are unable to agree, pursuant to the
dispute resolution procedures set out in the Section 3.9.
3.6.5
If the Title Defect is one other than described in subparagraphs 3.6.1 through
3.6.4, the adjustment to the Purchase Price attributable to such Title Defect
shall be the amount agreed to by Seller and Purchaser or, failing such
agreement, the Title Defect Adjustment shall be determined pursuant to Section
3.9 below.


--------------------------------------------------------------------------------


3.7
Interest Additions. If Seller discovers (i) that Seller owns an interest in a
Property that is not described in Exhibit A but will be conveyed to Purchaser at
a Closing, or (ii) that the actual Net Revenue Interest for a Well described on
Exhibit B is greater than the Net Revenue Interest shown for such Well on
Exhibit B, (in each case, an “Interest Addition”), then Seller shall, from time
to time, have the right to give Purchaser written notice of such Interest
Additions (“Interest Addition Notice”), as soon as practicable but no later than
the end of the Due Diligence Period, stating with reasonable specificity the
Property affected, the particular Interest Addition claimed, and Seller’s good
faith estimate of the Interest Addition Value. As used herein, the “Interest
Addition Value” shall mean the value of the additional Property or the amount by
which the additional Net Revenue Interest increases the value of the affected
Property over and above the Allocated Value for such Property, less any Title
Defect Amount related to such Interest Addition if the Title Defect Amount
Exceeds the Title Defect Threshold, . If (y) Purchaser agrees with the existence
of the Interest Addition and Seller’s good faith estimate of the Interest
Addition Value, and (z) the Interest Addition Value for such Interest Addition
exceeds $50,000 (the "Interest Addition Threshold"), then the Interest Addition
Value shall be either (i) be added to and increase the amount of the Aggregate
Title Deductible, or (ii) if the aggregate Interest Addition Value exceeds the
amount of the aggregate adjustment to the Purchase Price attributable to Title
Defects, the amount of such difference (an “Interest Addition Payment”) shall be
paid by Purchaser to Seller as an adjustment to the Purchase Price at the
Closing. If Purchaser contests the existence of the Interest Addition or
Seller’s good faith estimate of the Interest Addition Value, then Purchaser
shall so notify Seller in writing on or before five (5) days after receipt of
the Interest Addition Notice (“Interest Addition Rejection Notice”). The
Interest Addition Rejection Notice shall state with reasonable specificity the
basis of Purchaser’s rejection of the Additional Interest or the Interest
Addition Value. No later than five (5) days following delivery of the Interest
Addition Rejection Notice, representatives of Purchaser and Seller,
knowledgeable in title matters, shall meet and either (i) agree to mutually
reject the Interest Addition, in which case Seller shall waive the Interest
Addition, or (ii) agree on the validity of such Interest Addition and the
Interest Addition Value. If the Parties cannot agree on either option (i) or
(ii) in the preceding sentence, the Interest Addition subject to the Interest
Addition Rejection Notice shall be submitted to dispute resolution in accordance
with the procedures set forth in Section 3.9. Upon resolution of the amount of
the Interest Addition in accordance with the preceding two sentences, an
increase in the Aggregate Title Deductible or an Interest Addition Payment for
such Interest Addition, as applicable, will be made, but only to the extent such
Interest Addition Payment exceeds the Interest Addition Threshold. If Purchaser
fails to timely deliver an Interest Addition Rejection Notice, Purchaser shall
be deemed to have accepted the validity of the Interest Addition and the
Interest Addition Value, and Seller shall be entitled to an increase in the
Aggregate Title Deductible or an Interest Addition Payment, as applicable.
3.8
Right to Terminate Agreement. Notwithstanding anything in Article 3, Article 4
or Article 5, in the event the sum of the adjustments to the Purchase Price
attributed to Title Defects, Environmental Defects, Casualty Losses (as
hereinafter defined) and exercised preferential rights to purchase equals or
exceeds twenty percent (20%) of the Purchase Price, and Seller elects not to
cure or is unable to cure such Title Defects, Environmental Defects, or Casualty
Losses, then Seller or Purchaser may, by written notice given to the other not
less than two (2) business days prior to the Closing Date, elect to terminate
this Agreement without liability to the other, in which case Purchaser shall be
entitled to a refund of the Performance Deposit.
3.9
Expert Determination.


--------------------------------------------------------------------------------


3.9.1
If Seller and Purchaser are unable to agree, as herein provided, regarding the
existence of a Title Defect, Environmental Defect, or Casualty Loss, the
adjustment to the Purchase Price attributable to a Title Defect, the Remediation
Amount (as hereinafter defined) attributable to an Environmental Defect, or
reduction in value resulting from a Casualty Loss, or any other matter to be
resolved under this Article 3 or Article 4 or 5, the Parties shall promptly
refer the matter for determination in the manner hereinafter provided to a
person selected by mutual agreement of the Parties who possesses the requisite
knowledge, skill and experience to determine the issue in question (the “Defect
Expert”). Neither Party shall propose as a Defect Expert a person who (i) is
currently working as an employee or consultant for such Party or any Affiliate
of such Party, or is in discussions about potential future work for such Party
or any such Affiliate, (ii) has worked or been engaged as an employee, attorney,
accountant or consultant for such Party or any such Affiliate during the two
year period preceding the Closing Date, or (iii) has any financial interest in
the transaction contemplated by this Agreement other than compensation for
services as a Defect Expert. In the event the Parties are unable to agree upon a
Defect Expert, then each Party shall designate in writing to the other an
independent person having the qualifications necessary to determine the issue in
question, and the two persons so identified shall, without direction from or
prior approval of the Party appointing such person, select an independent third
party having the requisite qualifications to serve as the Defect Expert. The
Defect Expert may enlist the advice of attorneys, geologists, and landmen, or
any petroleum engineer or environmental consultant mutually agreed upon by the
Parties or any neutral expert selected by the Defect Expert.
3.9.2
Upon referral to the Defect Expert, the Parties shall each deliver to the other
and the Defect Expert a notice setting forth in adequate detail the issues to be
determined by the Defect Expert and the decision (on a word-for-word basis) that
such Party wishes the Defect Expert to make with respect to the issues to be
determined (the “Decision Notice”); provided, however, in preparing their
Decision Notice, each Party (as well as the Defect Expert) shall be bound by the
terms of this Agreement. Within two (2) business days after the giving of the
two Decision Notices, one or more representatives of each Party shall attend a
meeting with the Defect Expert at a mutually acceptable time and place to
discuss fully the content of such Decision Notice and, based thereon, determine
whether either or both wish to modify their Decision Notices in any way. Any
such modifications shall be discussed, so that when each Party finalizes its
Decision Notice, it shall do so with full knowledge of the content of the other
Party’s final Decision Notice. The finalization of such Decision Notices and the
delivery of same by each Party to the other shall occur at the meeting unless
the Parties agree to have one or more additional meetings for such purposes. The
Defect Expert shall be required to adopt the decision set forth in either final
Decision Notice and shall have no power whatsoever to reach any other result.
The Defect Expert shall adopt the decision that, in his or her judgment, is the
more fair and equitable and in conformity with this Agreement and industry
standards.
3.9.3
The decision, made in writing and signed by the Defect Expert, shall determine
such dispute. Such decision shall be made, signed and delivered to the Parties
within two (2) business days after the meeting, unless otherwise agreed by the
Parties. The expenses of the Defect Expert and any other experts retained by the
Defect Expert under this Agreement shall be borne by the Party whose final
Decision Notice was not chosen by the Defect Expert, except that each Party
shall bear the compensation and expense of its own counsel, witnesses and
employees. The determination and award of the Defect Expert shall be final and
binding upon the Parties, shall not be subject to appeal or judicial review of
any nature whatsoever and shall be taken into account in preparing the
Post-Closing Adjustment Statement; provided, however, that nothing contained
herein shall preclude Seller’s or Purchaser’s right to exclude any Property from
the sale and purchase hereunder pursuant to Section 3.4 or 5.4 after the
determination of the Defect Expert is received.
3.10
Preferential Purchase Rights and Consents to Assign.


--------------------------------------------------------------------------------


3.10.1
Schedule 3.10.1 contains a list of certain Assets that Seller has tentatively
identified as being potentially subject to preferential rights to purchase or
consents to assignment in favor of a third party. Upon execution of this
Agreement, Seller will initiate promptly all procedures which are reasonably
required to comply with or obtain the waiver of all preferential rights to
purchase or consents to assignment set forth in Schedule 3.10.1 with respect to
the transactions contemplated by this Agreement. Seller will use its
commercially reasonable efforts to obtain all applicable consents and to obtain
waivers of applicable preferential rights to purchase; provided, however, Seller
is not obligated to pay any consideration to (or incur any cost or expense for
the benefit of) the holder of any preferential right or required consent in
order to obtain the waiver thereof or compliance therewith.
3.10.2
If an Asset is subject to a preferential right to purchase, right of first
refusal, right of first offer, or similar right (a “Preference Right”) that is
exercised prior to the Closing, or a third person consent to assignment required
to be obtained before the relevant Asset may be assigned and that is not
obtained prior to the Closing, Seller shall be deemed to have suffered a
complete failure of title with respect to the affected Asset, such Asset shall
be excluded from the Assets conveyed to Purchaser at the Closing, the Purchase
Price shall be reduced by an amount equal to the full Allocated Value of the
affected Asset, and, in the case of such a Preference Right, Seller shall be
entitled to retain all proceeds paid for the affected Asset by the person
exercising such Preference Right. Such a reduction of the Purchaser Price shall
be without regard to the Individual Title Defect Threshold or the 3% Aggregate
Title Deductible otherwise applicable to Title Defect Amounts for uncured Title
Defects under Section 3.5.2, and no reduction of the Purchase Price pursuant to
this Section 3.10.2 shall be taken into account in determining whether the
Aggregate Title Deductible has been met. If the holder of a Preference Right
does not make an election to purchase the affected Asset or waive such
Preference Right with respect to the transactions contemplated by this Agreement
prior to the Closing Date and the time in which the Preference Right may be
exercised has not expired on or prior to the Closing Date, then such affected
Asset will be excluded from the Assets to be conveyed to Purchaser at the
Closing and the Purchase Price will be reduced by the full Allocated Value of
such affected Asset. If, after the Closing, the holder of such Preference Right
does not elect to purchase the Asset excluded from the Closing pursuant to this
section and the time in which the Preference Right may be exercised has expired,
then Purchaser shall purchase for the full Allocated Value less any Title Defect
Amounts for such Asset, subject to the Title Defect Threshold, and Seller shall
convey, such Asset at a second Closing.

4. CASUALTY LOSS
4.1
Casualty Loss. If, prior to the Closing, any of the Assets are substantially
damaged or destroyed by fire, explosion, accident, act of the public enemy, act
of God, or other similar event or occurrence (“Casualty Loss”), Seller shall
notify Purchaser promptly after Seller learns of such event. Seller shall have
the right, but not the obligation, to cure any such Casualty Loss by repairing
such damage or, in the case of Personal Property or fixtures, replacing the
damaged Assets with equivalent items, no later than the Closing Date. If any
Casualty Loss exists at the Closing, Purchaser shall proceed to purchase the
damaged Assets, and the Purchase Price shall be reduced by the aggregate
reduction in value of all Assets affected by such Casualty Loss, as determined
by the mutual agreement of the Parties; provided that if the Parties are unable
to agree on such amount prior to the Closing, then such determination shall be
made by the Defect Expert as provided in Section 3.9 above. Notwithstanding
anything to the contrary contained in this Section 4.1, Seller shall be entitled
to retain all insurance proceeds and claims against other parties relating to
any such Casualty Loss. For purposes of this provision, normal wear and tear
shall not be considered a Casualty Loss.







--------------------------------------------------------------------------------


5. ENVIRONMENTAL CONDITION
5.1
Physical Condition of the Assets. The Assets have been used for Hydrocarbon
drilling and production operations and various related oil field operations.
Physical changes in or under the Properties or adjacent lands may have occurred
as a result of such uses. The Properties also may contain buried pipelines and
other equipment, whether or not of a similar nature, the locations of which may
not now be known by Seller or be readily apparent by a physical inspection of
the Property. Purchaser understands that Seller may not have the requisite
information with which to determine the exact nature or condition of the
Properties or the effect any such use has had on the physical condition of the
Assets. In addition, Purchaser acknowledges that some oil field production
equipment may contain asbestos and/or naturally occurring radioactive material
(“NORM”). In this regard, Purchaser expressly understands that NORM may affix or
attach itself to the inside of wells, materials, and equipment as scale or in
other forms, and that the wells, materials, and equipment located on the Assets
may contain NORM and that NORM containing materials may be buried or have been
otherwise disposed of on the Assets. Purchaser also expressly understands that
special procedures may be required for the removal and disposal of asbestos and
NORM from the Assets where it may be found. The statements in this Section 5.1
are intended as disclosures of possible conditions existing on the Properties
and not an admission or acknowledgment that any such conditions actually exist.
5.2
Environmental Assessment.
5.2.1
Prior to the Closing, and upon reasonable, prior notice to Seller and the
operator(s) of the Properties, Purchaser and any third party environmental
consulting firm approved by Seller (which consent shall not be unreasonable
withheld) and retained by Purchaser (the “Purchaser’s Environmental
Consultant”), to the same extent Seller has such right, shall have the right to
enter upon the Assets and all buildings and improvements thereon, inspect the
same, conduct soil and water tests and borings, and generally conduct such
tests, examinations, investigations, and studies as may be necessary or
appropriate for the preparation of appropriate engineering and other reports,
judgments, and environmental assessments in relation to the Assets, their
environmental condition, and the existence of Environmental Defects (as
hereinafter defined) (such inspection and investigation being called herein
“Purchaser’s Environmental Assessment”). Purchaser shall promptly provide to
Seller a copy of Purchaser’s Environmental Assessment, including any reports,
data, and conclusions. Purchaser and Seller shall keep strictly confidential any
data or information acquired from such examinations and the results of all
analyses of such data and information and shall not disclose same to any person
or Governmental Body without the prior written approval of the other Party,
except such disclosure as may be required by Applicable Law. This obligation of
confidentiality shall survive the Closing.
5.2.2
With respect to Purchaser’s Environmental Assessment, Purchaser shall indemnify
and hold harmless the Seller Group from any and all Costs resulting from the
acts or omissions of Purchaser or Purchaser’s Environmental Consultant,
including, without limitation, Costs relating to (i) any and all statutory or
common-law liens or other encumbrances for labor or materials furnished in
connection with such tests, samplings, studies, or surveys as Purchaser or
Purchaser’s Environmental Consultant may conduct with respect to the Assets and
(ii) claims asserted by Purchaser, its Affiliates, and their respective
partners, shareholders, members, officers, directors, employees, agents and
representatives (collectively the “Purchaser Group”), regardless of whether such
Costs are attributable, in whole or in part, to the negligence, sole or
concurrent, of the Seller Group (but excluding the gross negligence or willful
misconduct of the Seller Group).


--------------------------------------------------------------------------------


5.3
Environmental Defect Notice. If Purchaser, in its sole discretion, determines,
as a result of Purchaser’s Environmental Assessment, that there exists or may
exist an Environmental Defect, Purchaser may notify Seller thereof in writing as
soon as reasonably practical after its discovery, but in any event before the
end of the Due Diligence Period (the “Environmental Defect Notice”); provided,
however, that any Environmental Defect Notice may be updated, modified or
supplemented by Purchaser prior to the termination of the Due Diligence Period.
Any notice provided hereunder shall include appropriate evidence to substantiate
Purchaser’s position, including a description of the Environmental Defect or the
Environmental Law applicable to the Environmental Defect, Purchaser’s basis for
believing that Seller is in violation of such Environmental Law, the portion of
the Assets affected by the Environmental Defect, a description, prepared by
Purchaser’s Environmental Consultant, of the proposed methods and scope of the
Remediation (as hereinafter defined) required, the proposed Remediation Amount
(as hereinafter defined) attributable thereto, and all assumptions relied upon
by Purchaser’s Environmental Consultant in preparing such summary and estimate.
Purchaser will be deemed to have conclusively waived any Environmental Defect
discovered by Purchaser during the Due Diligence Period and with respect to
which Purchaser fails to timely and properly furnish to Seller an Environmental
Defect Notice.
5.4
Remedies for Environmental Defects. For any Environmental Defect properly
asserted by Purchaser during the Due Diligence Period, subject to the
termination rights of Seller pursuant to Section 3.8, Seller shall have the
option, in its sole discretion, of (i) remedying the Environmental Defect, (ii)
contesting the Environmental Defect or the Remediation Amount, or (iii) reducing
the Purchase Price by an amount equal to the proposed Remediation Amount
(“Environmental Defect Adjustment”); provided that if the asserted Environmental
Defect Adjustment for any Property exceeds 50% of the Allocated Value for such
Property, Seller or Purchaser shall have the option of removing the affected
Property from the transaction contemplated herein and reducing the Purchase
Price by the Allocated Value thereof.
5.5
Procedure for Resolving Environmental Defects. With respect to Environmental
Defects properly and timely asserted by Purchaser as provided herein, the
following procedures shall apply.
5.5.1
If Seller contests the existence of an Environmental Defect or the proposed
Remediation Amount attributable thereto, Seller shall provide Purchaser a
Rejection Notice with respect thereto on or before five (5) days after Seller’s
receipt of the Environmental Defect Notice. The Rejection Notice shall state
with reasonable specificity the basis of Seller’s rejection of the Environmental
Defect or the proposed Remediation Amount. No later than five (5) days following
Purchaser’s receipt of the Rejection Notice, representatives of Purchaser and
Seller, knowledgeable in environmental matters, shall meet and either: (i) agree
to mutually reject the particular Environmental Defect, or (ii) agree on the
validity of such Environmental Defect and the Remediation Amount attributable
thereto, in which case Seller shall cure such Environmental Defect at its own
expense and, if required, to the satisfaction of the appropriate Governmental
Body prior to the Closing or as soon thereafter as is reasonably practicable
and, failing such cure, agree to reduce the Purchase Price by the Environmental
Defect Adjustment attributable thereto, subject to the limitation set forth in
Section 5.5.2. If the Parties cannot agree on either option (i) or (ii), then,
subject to each Party’s right under Section 5.4, the Property affected by the
asserted Environmental Defect shall be conveyed to Purchaser at Closing, the
amount of the Purchase Price payable to Seller at Closing shall be reduced by
the amount of the asserted Remediation Amount, such Remediation Amount shall be
placed in escrow with a disinterested third party, and the existence of the
Environmental Defect or the Remediation Amount subject to the Rejection Notice
shall be submitted to dispute resolution in accordance with the procedures set
forth in Section 3.9. If, within such five (5) day period, Seller fails to
deliver to Purchaser a Rejection Notice with respect to an asserted
Environmental Defect, Seller shall be deemed to have agreed to the validity and
Remediation Amount claimed by Purchaser.


--------------------------------------------------------------------------------


5.5.2
Notwithstanding the provisions of Section 5.5.1, there shall be no adjustment to
the Purchase Price for Environmental Defects affecting any Property unless the
aggregate Environmental Defect Adjustment for all asserted Environmental Defects
with respect to all of the Properties exceeds an amount equal to three percent
(3%) of the Purchase Price (the “Aggregate Environmental Deductible”).
5.6
Definitions. For purposes of this Agreement, the following expressions and terms
will have the meanings set forth hereinafter:
5.6.1
“Applicable Laws” shall mean all laws, statutes, treaties, rules, codes,
ordinances, regulations, certificates, orders, interpretations, licenses and
permits of any Governmental Body, including the common or civil law, (including,
without limitation, those pertaining to occupational health and safety, consumer
product safety, employee benefits, the environment, securities or zoning) and
all judgments, decrees, injunctions, writs, orders, or like action of any court,
arbitrator, or other Governmental Body of competent jurisdiction.
5.6.2
“Environmental Defect” shall mean a condition that exists as of the Effective
Date with respect to the air, land, soil, surface, subsurface strata, surface
water, ground water or sediments which causes an Asset to be subject to
remediation within a time certain under Environmental Laws, in effect as of the
Effective Date, but only to the extent that the Remediation Amount, net to
Seller’s interest, exceeds the Individual Environmental Defect Deductible.
5.6.3
“Environmental Laws” shall mean any and all Applicable Laws pertaining to
safety, health or conservation or protection of the environment, wildlife, or
natural resources in effect in any and all jurisdictions in which the Assets are
located, including, without limitation, the Clean Air Act, as amended, the
Federal Water Pollution Control Act, as amended, the Safe Drinking Water Act, as
amended, the Comprehensive Environmental Response, Compensation and Liability
Act, as amended (“CERCLA”), the Superfund Amendments and Reauthorization Act of
1986, as amended (“SARA”), the Resource Conservation and Recovery Act, as
amended (“RCRA”), the Hazardous and Solid Waste Amendments Act of 1984, as
amended, the Toxic Substances Control Act, as amended, the Occupational Safety
and Health Act, as amended (“OSHA”), and any applicable state, tribal, or local
counterparts, but shall not include any Applicable Law associated with Plugging
and Abandonment (as hereinafter defined). The terms “hazardous substance”,
“release”, and “threatened release” shall have the meanings specified in CERCLA;
provided, however, that to the extent the laws of the state in which the Assets
are located are applicable and have established a meaning for “hazardous
substance”, “release”, “threatened release”, “solid waste”, “hazardous waste”,
and “disposal” that is broader than that specified in CERCLA or RCRA, such
broader meaning shall apply with respect to the matters covered by such laws.
5.6.4
“Governmental Body” shall mean any Federal, state, tribal, county, parish,
municipal, or other federal, state or local governmental authority or judicial
or regulatory agency, board, body, department, bureau, commission,
instrumentality, court, tribunal or quasi-governmental authority in any
jurisdiction (domestic or foreign).
5.6.5
“Individual Environmental Defect Threshold” shall mean the sum of $50,000.
5.6.6
“Remediation” shall mean removal, excavation, capping, construction of
facilities, installation or modification of equipment or other environmental
remedies to the extent required by Environmental Laws in effect as of the
Effective Date to remedy an Environmental Defect existing on or with respect to
an Asset using the least stringent, most cost effective standard, but only to
the extent such requirement relates to the continued use and operation of the
Asset for Hydrocarbon exploration, operation, production, and gathering.
5.6.7
“Remediation Amount” shall mean, with respect to any Environmental Defect, the
present value as of the Closing Date, using a discount rate of ten percent (10%)
per annum, of the cost of Remediation at the time the Remediation is reasonably
expected to be required.







--------------------------------------------------------------------------------


6. REPRESENTATIONS OF SELLER
6.1
Disclaimers, Waivers and Agreements of the Parties.
6.1.1
Warranty Disclaimers; “As Is, Where Is”. Except as specifically set forth in
this Article 6 or in the General Assignment, Seller makes no representations or
warranties, express or implied, in connection with the Assets. Subject to this
Section 6.1 and to the Permitted Encumbrances, Seller makes the representations
and warranties set forth in Section 6.2. To the extent required by Applicable
Law to be operative, the disclaimers of certain warranties contained in this
Section 6.1 are “conspicuous disclaimers” for purposes of any Applicable Law.
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 6.2 AND THE
PROCEDURES AND REMEDIES APPLICABLE TO TITLE DEFECTS UNDER ARTICLE 3, CASUALTY
LOSS UNDER ARTICLE 4, AND ENVIRONMENTAL DEFECTS UNDER ARTICLE 5, AND EXCEPT TO
THE EXTENT REPRESENTATIONS AND WARRANTIES ARE CONTAINED IN THE GENERAL
ASSIGNMENT, PURCHASER AGREES THAT SELLER IS CONVEYING THE ASSETS WITHOUT
REPRESENTATION OR WARRANTY, EITHER EXPRESSED OR IMPLIED AT COMMON LAW, BY
STATUTE, OR OTHERWISE (ALL OF WHICH SELLER HEREBY DISCLAIMS), RELATING TO (i)
TITLE, (ii) OPERATING CONDITION, (iii) MERCHANTABILITY, DESIGN, OR QUALITY, (iv)
FITNESS FOR ANY PARTICULAR PURPOSE, (v) ABSENCE OF LATENT DEFECTS, (vi)
ENVIRONMENTAL CONDITION OF THE ASSETS, (vii) VALUE, OR (viii) ANY OTHER MATTER
WHATSOEVER, IT BEING UNDERSTOOD THAT, EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT AND THE GENERAL ASSIGNMENT, SELLER IS CONVEYING TO PURCHASER, AND
PURCHASER IS ACCEPTING, THE ASSETS “AS IS,” “WHERE IS,” “WITH ALL FAULTS,” AND
IN THEIR PRESENT CONDITION AND STATE OF REPAIR, AND PURCHASER IS ASSUMING ALL
RISK WITH RESPECT TO THE ASSETS, INCLUDING, WITHOUT LIMITATION, ALL RISK
ASSOCIATED WITH THE ENVIRONMENTAL CONDITION OF THE ASSETS.
6.1.2
Texas DTPA. TO THE EXTENT APPLICABLE TO THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT, PURCHASER WAIVES ITS RIGHTS, IF ANY, UNDER THE DECEPTIVE TRADE
PRACTICES-CONSUMER PROTECTION ACT, SECTION 17.41, ET SEQ., TEXAS BUSINESS AND
COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER
CONSULTATION WITH AN ATTORNEY OF ITS OWN SELECTION, PURCHASER VOLUNTARILY
CONSENTS TO THIS WAIVER.
6.2
Representations and Warranties. Seller represents and warrants to Purchaser, as
of the date hereof and as of the Closing Date, as follows:
6.2.1
Existence. Seller is a limited liability company, duly organized, validly
existing, and in good standing under the laws of the State of Oklahoma. Seller
is duly qualified to carry on its business in the states in which the Assets are
located.
6.2.2
Power. Seller has full capacity, power, and authority to carry on its business
as presently conducted, to enter into this Agreement and any other documents and
agreements contemplated hereby, and to perform its obligations under this
Agreement.


--------------------------------------------------------------------------------


6.2.3
Authorization. The execution, delivery, and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized and approved by all necessary action of Seller and
will not violate or be in conflict with, or result in a breach, or trigger a
default (or an event that, with the lapse of time or notice, would constitute a
default) under the provisions of, (i) any note, bond, mortgage, indenture,
contract, agreement, or instrument to which Seller is a party, (ii) the
organizational and governing documents of Seller, or (iii) any judgment, decree,
order, law, statute, rule, or regulation applicable to Seller or any Asset, the
non-compliance with which would have a material adverse effect on Purchaser, its
ownership or operation, after the Closing, of any of the Assets, or the ability
of Seller to consummate the transactions contemplated herein. This Agreement has
been, and the other documents provided for herein to be executed and delivered
by Seller to Purchaser will be, duly executed and delivered on behalf of Seller
and constitute or shall constitute the legal, valid, and binding obligations of
Seller, enforceable in accordance with its respective terms, subject to the
effects of bankruptcy, insolvency, reorganization, moratorium, and similar laws,
as well as principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
6.2.4
Brokers. Seller has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees relating to the matters provided for in
this Agreement which will be the responsibility of Purchaser; and any such
obligation or liability of Seller shall be the sole obligation of Seller.
6.2.5
Certain Tax Matters. To the knowledge of Seller, Seller has filed all material
tax returns with respect to the Assets that it was required to file and has paid
all taxes shown thereon as owing or subsequently assessed with respect thereto,
except where the failure to file any such return or pay any such tax would not
have a material adverse effect on Purchaser or the Assets. To Seller’s
knowledge, with respect to the Properties for which Seller has been designated
operator, the agreements to which such Properties are subject do not create, for
federal income tax purposes, a partnership among any of the parties to such
agreements for which a partnership income tax return is required to be filed
under Subchapter K of Chapter 1 of Subtitle A of the IRC (other than a
partnership for which an election is in effect pursuant to the provisions of
Section 761 of the IRC and the regulations thereunder to be excluded from such
provisions).
6.2.6
Pending Claims and Litigation. Except as listed on Schedule 6.2.6, to Seller's
knowledge, there are no suits, actions or other legal, administrative, or
arbitration proceedings (i) in the case of Assets for which Seller has been
designated operator, that are pending or, to Seller’s knowledge, threatened in
writing against Seller, or any of such Assets, and (ii) in the case of Assets
for which Seller has not been designated operator, to Seller’s knowledge, that
are pending or threatened in writing against Seller, the operator of such
Assets, or any of such Assets. Neither Seller nor any of its Affiliates has
received any written notice from any third party (including any Governmental
Body) alleging a violation of any Law (including any Environmental Law) or
breach of any surface use agreement, lease or Material Contract with respect to
the ownership, operation, development, maintenance, or use of the Assets, which
violation has not been cured or remedied and which could result in Costs
exceeding $50,000.
6.2.7
Violations. Except as set forth on Schedule 6.2.7, to the knowledge of Seller,
Seller has not violated any laws, statutes, regulations or orders applicable to
any of its Assets or the operation thereof which violation may reasonably be
expected to have a material adverse effect on the value of the Assets affected
thereby or cause Purchaser to incur any Costs in excess of $50,000 (including
all regulations and rules of the Texas Railroad Commission, but excluding (i)
Environmental Laws, which are governed exclusively by Article 5, and (ii) laws
related to taxes, as to which Seller’s sole representations and warranties are
set forth in Section 6.2.5).
6.2.8
Royalties. To Seller’s knowledge, all rentals, royalties and other payments due
under the Hydrocarbon Interests have been paid in all material respects, except
those amounts validly in suspense. To Seller’s knowledge, Seller is being paid
in the ordinary course of business on production from the Wells at the Net
Revenue Interest set forth in Exhibit B, except those amounts validly in
suspense.
6.2.9
Liens. Except for Permitted Encumbrances, the Assets will be conveyed free and
clear of all liens, mortgages and encumbrances created or arising by, through or
under Seller.


--------------------------------------------------------------------------------


6.2.10
Production Sales Contracts. To Seller’s knowledge, except for the contracts set
forth in Schedule 6.2.10, Seller’s interest in the Assets is not subject to any
contract for the sale of hydrocarbons attributable to periods after the
Effective Time other than contracts that can be terminated on 60 days’ or less
notice without payment of penalty or damages. Except as set forth in Schedule
6.2.10, Seller’s interest in the Assets is not encumbered by any obligation
under a sales contract, hedging contract, take-or-pay clause, or any similar
arrangement, to deliver hydrocarbons produced from such interest in the Assets
without receiving payment at the time of or subsequent to delivery, or to
deliver hydrocarbons in the future for which payment has already been received
(e.g., a “forward” sale contract). To Seller’s knowledge, none of the Assets are
subject to any call on production at a price less than the prevailing price in
the field.
6.2.11
Payouts. Other than as reflected on Exhibit B, to Seller’s knowledge, the net
revenue interest of Seller in any Well is not subject to a revision or other
adjustment at some level of cost recovery or payout.
6.2.12
Wells and Equipment. To Seller’s knowledge, except as set forth on Schedule
6.2.12:
(a)    All wells drilled and operated by Seller have been drilled and completed
at legal locations and within the limits permitted by all applicable Leases and
pooling or unit agreements; and
(b)    Seller has all easements, rights of way, licenses, and authorizations
from all parties necessary to access, construct, operate, maintain, and repair
the Assets operated by Seller in the ordinary course of business as currently
conducted and in compliance with all applicable legal requirements.
6.2.13
Outstanding Capital Commitments. As of the date of this Agreement, to Seller's
knowledge, there are no outstanding authorities for expenditure which are
binding on the Assets and which Seller reasonably anticipates will individually
require expenditures by Seller or its successor in interest from and after the
Effective Time in excess of Fifty Thousand Dollars ($50,000), other than as
shown on Schedule 6.2.13.
6.2.14
Farmouts and Other Rights to Earn an Interest. To Seller's knowledge, other than
with respect to (i) Preference Rights, or (ii) rights of non-consenting parties
under an operating agreement to obtain a reconveyance of their interests upon
the satisfaction of applicable non-consent penalties as listed on Exhibit B,
none of the Assets are subject to any contract by which any party has a right to
acquire an interest in the Assets, whether by the payment of cash, the drilling
of a well or wells or payment of any other consideration or performance of any
other act. None of the Existing Contracts affecting the Assets (i) obligates
Seller, or Purchaser after the Closing, to sell any interest in the Assets
(other than Preference Rights) or to purchase any leasehold interest or other
asset or (ii) obligates Purchaser after the Closing to employ and/or pay for a
drilling rig.


--------------------------------------------------------------------------------


6.2.15
Gas Imbalances.  Except for those listed on Schedule 6.2.15, to Seller’s
knowledge there exist no production imbalances or imbalances with respect to any
pipeline, storage or processing facility, or other conditions regarding
Hydrocarbons taken or marketed from the Assets or any portion thereof which
could result in:
(i)    a portion of any Seller’s interest in such Hydrocarbon production being
taken or delivered after the Closing without Purchaser receiving payment
therefor or at the price it would have received absent such imbalance; or
(ii)    Seller or Purchaser being obligated to make payment to any person or
entity as a result of such imbalance; or
(iii)    Seller being obligated, by virtue or any prepayment arrangement,
take-or-pay agreement, or similar arrangement, to deliver Hydrocarbons produced
from the Assets at some future time without then receiving full payment
therefor.
The gas imbalances listed in Schedule 6.2.15, if any, have been taken into
account in determining the Purchase Price. Notwithstanding anything else to the
contrary contained herein, Purchaser’s sole and exclusive remedy with respect to
any breach of the representation and warranty contained in this Section 6.2.15
shall be an adjustment to the Purchase Price at the Closing or in the
Post-Closing Adjustment Statement.
6.2.16
Material Contracts. Schedule 6.2.16 sets forth a list of all Material Contracts
(as hereinafter defined) that exist as of the date of this Agreement. Except as
set forth on Schedule 6.2.16, each Material Contract is a valid and binding
agreement of Seller, enforceable against Seller in accordance with its terms,
and, to Seller’s knowledge, enforceable against each other party thereto in
accordance with its terms, subject, in each case, to (i) applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws of general
application with respect to creditors, (ii) general principles of equity and
(iii) the power of a court to deny enforcement of remedies generally based upon
public policy. Except as set forth on Schedule 6.2.16, to Seller’s knowledge, no
event has occurred that would, with the passage of time or compliance with any
applicable notice requirements or both, constitute a material breach, violation
or default by Seller or any other party thereto, under any of the Material
Contracts. No party has notified Seller in writing of any purported breach of
any Material Contract that remains unresolved. As used herein, the term
“Material Contract” shall mean, to the extent binding upon the Assets and
Purchaser’s ownership thereof or operations with respect thereto from and after
Closing, any contract or agreement which is one or more of the following types:
(i)    Any contract or agreement with any Affiliate of Seller;
(ii)    Any contract or agreement for the sale, transportation, processing or
other disposition or marketing of Hydrocarbons having a term extending beyond
the date that is six (6) months after the Effective Date and that is not
cancelable without penalty on sixty (60) days or less prior written notice;
(iii)    Any area of mutual interest agreement;
(i)    Any contract or agreement pursuant to which any third party has the right
to earn or acquire any portion of the Properties (other than pursuant to
customary non-consent provisions); and
(ii)    Any contract or agreement that could reasonably be expected to require
aggregate payments by Seller in an amount greater than $100,000 during the
current or any subsequent calendar year, other than routine operating,
unitization, pooling or communitization agreements.


--------------------------------------------------------------------------------


6.3
Knowledge. As used in this Agreement, words “to Seller’s knowledge,” “to the
knowledge of Seller,” or other words of similar import mean that the statement
so qualified is true to the actual knowledge of the officers of Seller, and of
Wade Wardlow.

7. REPRESENTATIONS OF PURCHASER
7.1
Representations and Warranties. Purchaser represents and warrants to Seller, as
of the date hereof and as of the Closing Date, as follows:
7.1.1
Existence. Purchaser is a limited partnership duly organized, validly existing,
and in good standing under the laws of the State of Texas and will be duly
qualified at the Closing to carry on its business in all states where the Assets
are located.
7.1.2
Power.  Purchaser has all requisite power and authority to carry on its business
as presently conducted, to enter into this Agreement and the other documents and
agreements contemplated hereby, and to perform its obligations under this
Agreement.
7.1.3
Authorization.  The execution, delivery, and performance by Purchaser of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized and approved by all necessary action of Purchaser
and will not violate or be in conflict with, or result in a breach, or trigger a
default (or an event that, with the lapse of time or notice, would constitute a
default) under the provisions of, (i) any note, bond, mortgage, indenture,
contract, agreement, or instrument to which Purchaser is a party, (ii) the
organizational and governing documents of Purchaser, or (iii) any judgment,
decree, order, law, statute, rule, or regulation applicable to Purchaser, the
non-compliance with which would have a material adverse effect on Seller or its
ownership or operation, on or before the Closing, of any of the Assets, or the
ability of Purchaser to consummate the transactions contemplated herein. This
Agreement has been, and the documents provided for herein to be executed and
delivered by Purchaser to Seller will be, duly executed and delivered on behalf
of Purchaser and constitute or shall constitute the legal, valid and binding
obligations of Purchaser, enforceable in accordance with their respective terms,
subject to the effects of bankruptcy, insolvency, reorganization, moratorium,
and similar laws, as well as principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
7.1.4
Brokers. Purchaser has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees relating to the matters provided for in
this Agreement which will be the responsibility of any Seller; and any such
obligation or liability of Purchaser that might exist shall be the sole
obligation of Purchaser.
7.1.5
Sophistication; No Distribution. Purchaser is an experienced and knowledgeable
investor in the oil, gas and mineral resources industry that has previously
expended substantial amounts in the acquisition and development of oil and gas
properties. Prior to entering into this Agreement, Purchaser has been advised by
its counsel and such other persons as it has deemed appropriate concerning this
Agreement. The Assets to be acquired by Purchaser pursuant to this Agreement are
being acquired by Purchaser for its own account, for investment, and not with a
view to distribution or resale of securities within the meaning of the
Securities Act of 1933, or any other applicable securities law, rule,
regulation, or order that could impose any liability on Seller.
7.1.6
Claims and Litigation. There is no claim, legal or administrative proceeding, or
investigation now pending or, to the knowledge of Purchaser, threatened before
any court or any administrative body against Purchaser or any Affiliate of
Purchaser that would, if determined adversely to Purchaser, restrain, prohibit,
or impose damages on Purchaser or Seller with respect to, or otherwise
materially impair Purchaser’s ability to consummate, the transactions
contemplated by this Agreement.
7.1.7
Financial Ability to Perform. Purchaser has, or has arranged to have at the
Closing, sufficient funds and credit arrangements to consummate the transactions
contemplated by this Agreement.


--------------------------------------------------------------------------------


7.1.8
Bonds. Purchaser has obtained, or will obtain by the Closing, all of the bonds
or sureties required by Applicable Laws to own and, where applicable, operate
the Properties.
7.1.9
Non-Reliance. Except with respect to the representations and warranties of
Seller set forth in Section 6.2, Purchaser has not relied upon any oral or
written statements, representations, or warranties that may have been made by or
on behalf of Seller, Richardson Barr Securities, Inc. or any of their Affiliates
concerning the condition, operation, performance, or prospects of the Assets, or
upon any written reports, financial data, business plans, projections, or
forecasts, any audits, studies, or assessments, or any other written materials,
copies of which may have been furnished to Purchaser or as to which Purchaser
may have been provided access in connection with the transactions contemplated
by this Agreement. EXCEPT AS PROVIDED ELSEWHERE HEREIN TO THE CONTRARY, TO THE
EXTENT THAT PURCHASER HAS BEEN FURNISHED COPIES OF OR PROVIDED ACCESS TO ANY OF
THE FOREGOING, PURCHASER ACKNOWLEDGES THAT SELLER, NOR ANY OF ITS AFFILIATES,
NOR ANY OF SELLER’S OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES, AGENTS OR
RBC CAPITAL MARKETS, LLC, HAVE MADE, AND SELLER HEREBY EXPRESSLY DISCLAIMS, ANY
REPRESENTATION OR WARRANTY AS TO THE ACCURACY OR COMPLETENESS OF SUCH
INFORMATION OR ANY OTHER INFORMATION, DATA, OR MATERIALS (WHETHER WRITTEN OR
ORAL) THAT MAY HAVE BEEN FURNISHED TO PURCHASER OR ITS REPRESENTATIVES, AGENTS
OR RBC CAPITAL MARKETS, LLC BY OR ON BEHALF OF SELLER OR ANY OF ITS AFFILIATES
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT, EXCEPT THAT
SELLER HAS ACTUAL KNOWLEDGE THAT ANY OF SUCH INFORMATION, DATA, OR MATERIALS ARE
MATERIALLY FALSE OR MISLEADING.
7.2
Knowledge. As used in this Agreement, words “to Purchaser’s knowledge,” “to the
knowledge of Purchaser,” or other words of similar import mean that the
statement so qualified is true to the actual knowledge of the senior executive
officers of Purchaser.

8. PRE-CLOSING OBLIGATIONS OF SELLER
8.1
Operations. From the date of this Agreement until the Closing (the “Interim
Period”), to the extent Seller can exert influence over such matters, Seller
will use reasonable commercial efforts to see that the Properties not operated
by Seller are maintained in full force and effect and are operated in a good and
workmanlike manner and in accordance with the terms and conditions of the
applicable oil, gas, and mineral leases, Existing Contracts, and all Applicable
Laws. Seller, as to the portion of the Properties which Seller now operates,
shall continue to operate the same in a good and workmanlike manner and in
accordance with the terms and conditions of the applicable oil, gas and mineral
leases, the Existing Contracts, and all Applicable Laws, until such operations
are turned over to and become the responsibility of Purchaser. However, Seller
will not have any obligation to operate any portion of the Properties after the
expiration of the Interim Period except as provided for in Section 8.3. Subject
to the terms of Section 8.3, Seller will pay its proportionate share of all
costs and expenses incurred in connection with Properties for which invoices are
received prior to the Closing Date. During the Interim Period, Seller will, to
the extent Seller controls the operation of any of the Properties, maintain the
lease equipment in the same condition, working order, and state of repair as
currently exists, subject to ordinary wear and tear. During the Interim Period
and thereafter until operations are transferred to Purchaser or the duly elected
or appointed successor operator, without the prior written consent of Purchaser,
Seller will (i) maintain the books and records relating to the Properties in the
usual, regular and ordinary manner; (ii) not cause the


--------------------------------------------------------------------------------


 
Properties to be developed, maintained or operated in a manner substantially
inconsistent with prior operations, (iii) not plug or abandon any part of the
Properties, (iv) not commence any operation on the Properties anticipated to
cost, as to Seller’s interest in the Properties, in excess of $150,000 per
operation, except emergency operations, operations required under presently
existing contractual obligations, the outstanding AFE’s and other commitments
described in Schedule 6.2.13, and operations undertaken to avoid any penalty
provision of any Existing Contract or order (with respect to emergency
operations, Seller shall notify Purchaser of said emergency as soon as
reasonably practical), (v) not convey, dispose, sell, transfer, mortgage or
pledge of any part of the Properties (other than Personal Property and equipment
replaced with items of comparable or superior quality and Hydrocarbons produced
from the Properties in the ordinary course of business), and (vi) obtain
Purchaser's written approval prior to voting on any matter under any operating,
joint venture, partnership or similar agreement that could result in obligations
to Seller or Purchaser in excess of $50,000.
8.2
Contracts. During the Interim Period, Seller will not, without the prior written
consent of Purchaser, enter into any agreement (i) that would be a Material
Contract if existing on the date of this Agreement, or (ii) amending, modifying,
or terminating any of the Material Contracts.
8.3
Compensation of Seller. With respect to those Properties operated by Seller, (i)
Seller shall operate such Properties for the benefit of Purchaser during the
period from the Effective Date through the date(s) when the operation of such
Properties is turned over to, and becomes the responsibility of, Purchaser or
the duly elected or appointed successor operator (the “Operations Period”), (ii)
Seller shall be entitled to retain all amounts paid or owing to Seller by
non-operators pursuant to the terms of the existing operating or similar
agreements or otherwise required by law for operations occurring during the
Operations Period, (iii) Purchaser shall pay to Seller an amount equal to
$17,500.00 per month (or prorated amount for a partial month) during the
Operations Period to reimburse Seller for overhead attributable to Seller’s
Working Interest in all Properties, whether operated or non-operated and (iv)
all reasonable and necessary expenses attributable to Seller’s Working Interest
incurred by Seller in operating, protecting, and maintaining the subject
Properties. Any such charges and expenses shall be recovered by Seller as part
of the Closing or post-Closing adjustments, as appropriate. Except in the event
of an emergency, Seller will have no obligation to make capital expenditures or
extraordinary operating expenditures in connection with the Properties during
the Operations Period.
8.4
Permissions. During the Interim Period, Seller shall use reasonable efforts to
obtain all permissions, approvals, and consents from every Governmental Body and
third-parties as may be required to consummate the transactions contemplated by
this Agreement (excluding governmental permissions, approvals and consents which
are customarily obtained after the assignment of an oil and gas interest which
shall be the responsibility of Purchaser to obtain).
8.5
Defaults. Seller shall give prompt written notice to Purchaser of any notice of
any default or breach (or written threat of default or breach, whether disputed
or denied by Seller) that could result in Costs exceeding $50,000 received or
given by Seller subsequent to the Effective Date under any Existing Contract or
other instrument or agreement affecting the Properties to which Seller is a
party or by which Seller or any of the Assets is bound.
8.6
Operatorship. It is understood that in most (if not all) of the operating
agreements covering any of the Properties, Seller does not retain the right to
transfer operation of such Properties that are the subject of such operating
agreements to a purchaser of Seller’s interests. Notwithstanding the foregoing,
at the Closing Seller will execute and deliver to Purchaser such change of
operator forms as may be required by the applicable Governmental Bodies
reflecting Purchaser as successor operator; however, Purchaser shall be solely
responsible for obtaining approval to succeed Seller as operator from both the
non-operators of each such Property and from the applicable Governmental Body.
If requested by Purchaser, Seller shall use reasonable commercial efforts to
assist Purchaser in securing the consent of all interested parties to
Purchaser’s election as operator of all of the Properties for which Seller is
the current operator, but in no event shall Seller be required to devote
substantial employee time or expend funds in connection therewith, nor shall
Seller have any liability or responsibility with respect thereto. Purchaser
shall have the right to obtain agreements from such interested parties after the
transaction contemplated by this Agreement has been publicly announced and
thereafter during the Interim Period.


--------------------------------------------------------------------------------


8.7
Geological and Geophysical Information. During the Interim Period, with respect
to any right, title, and interest of Seller in any item of geological and
geophysical information:
8.7.1
Seller shall use all reasonable efforts to determine whether such item of
geological and geophysical information is subject to a contractual restriction
on transfer or confidentiality obligation (including, without limitation,
contacting appropriate parties in cases where Seller’s files are not clear in
this regard).
8.7.2
Where geological and geophysical data is restricted, no access shall be
permitted to such data and the same shall not be delivered to Purchaser at the
Closing.
8.7.3
Seller shall retain pursuant to Section 1.6 certain of its other geological and
geophysical information, and the Parties shall mutually agree as to the method
of handling the balance of such information.
8.8
Letters-in-Lieu; Assignments. Seller will execute on the Closing Date letters in
lieu of division and transfer orders relating to the Assets, on forms prepared
by Seller and reasonably satisfactory to Purchaser, to reflect the transaction
contemplated in this Agreement. Seller will prepare and execute, and Purchaser
will execute, on the Closing Date, all assignments necessary to convey to
Purchaser all federal and state Hydrocarbon Interests in the form as prescribed
by the applicable Governmental Body and otherwise acceptable to Seller and
Purchaser.

9. PRE-CLOSING OBLIGATIONS OF PURCHASER
9.1
Return of Data. If this Agreement is terminated for any reason whatsoever,
Purchaser, at Seller’s request, shall return promptly to Seller all information
and data furnished to Purchaser, its officers, employees, and representatives in
connection with this Agreement or Purchaser’s investigation of the Assets, and
Purchaser shall not retain any copies of such information or data; provided
Purchaser may retain copies of such information or data that remain in ordinary,
routine backups of information technology systems.
9.2
Efforts. Purchaser shall use its reasonable commercial efforts to cause its
representations and warranties under this Agreement to be true and correct on
and as of the Closing.

10. CONDITIONS OF SELLER TO CLOSING
The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject, at the option of Seller, to the fulfillment on or prior
to the Closing Date of each of the following conditions:


--------------------------------------------------------------------------------


10.1
Representations. The representations and warranties of Purchaser contained in
this Agreement shall be true and correct in all material respects on the Closing
Date as though made on and as of such date; provided, however, that for purposes
of this Section 10.1, all qualifications relating to materiality contained in
such representations and warranties shall be disregarded.
10.2
Performance. Purchaser shall have performed in all material respects all
obligations, covenants, and agreements hereunder and shall have complied in all
material respects with all covenants and conditions contained in this Agreement
to be performed or complied with by it at or prior to the Closing.
10.3
Governmental Consents. Purchaser shall have received all consents,
authorizations, waivers, and approvals required to be obtained prior to the
Closing by any Governmental Body under any Applicable Law concerning the
transactions contemplated herein, except those approvals, waivers or consents
that are customarily obtained after Closing.
10.4
Pending Matters. No suit, action, or other proceeding by a Governmental Body or
other person shall be pending, or to the best of Seller’s knowledge, threatened
which seeks substantial damages from Seller in connection with, or seeks to
restrain, enjoin, or otherwise prohibit, the consummation of the transaction
contemplated by this Agreement.
10.5
Delivery of Items. Purchaser has delivered (or is ready, willing and able to
immediately deliver) to Seller duly executed counterparts of the General
Assignment covering the Assets and all other documents and certificates to be
delivered by Purchaser under Section 12.5 and has performed (or is ready,
willing and able to immediately perform) the other obligations required to be
performed by it under Section 12.5.

11. CONDITIONS OF PURCHASER TO CLOSING
The obligations of Purchaser to consummate the transaction contemplated by this
Agreement are subject, at the option of Purchaser, to the fulfillment on or
prior to the Closing Date of each of the following conditions:
11.1
Representations. The representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects on the Closing Date
as though made on and as of such date; provided, however, that for purposes of
this Section 11.1, all qualifications relating to materiality contained in such
representations and warranties shall be disregarded.
11.2
Performance. Seller shall have performed in all material respects all
obligations, covenants, and agreements hereunder and shall have complied in all
material respects with all covenants and conditions contained in this Agreement
to be performed or complied with by Seller at or prior to the Closing.
11.3
Governmental Consents. Seller shall have received all consents, authorizations,
waivers, and approvals required to be obtained prior to the Closing by any
Governmental Body under any Applicable Law concerning the transactions
contemplated herein, except those approvals, waivers or consents that are
customarily obtained after the Closing.
11.4
Pending Matters. No suit, action, or other proceeding by a Governmental Body or
other person shall be pending or, to the best of Purchaser’s knowledge,
threatened which seeks substantial damages from Purchaser in connection with, or
seeks to restrain, enjoin, or otherwise prohibit, the consummation of the
transactions contemplated by this Agreement.
11.5
Delivery of Items. Seller has delivered (or is ready, willing and able to
immediately deliver) to Purchaser duly executed counterparts of the General
Assignment covering the Assets and all other documents and certificates to be
delivered by Seller under Section 12.5 and has performed (or is ready, willing
and able to immediately perform) the other obligations required to be performed
by it under Section 12.5.







--------------------------------------------------------------------------------


12. CLOSING
12.1
Time and Place of the Closing. The consummation of the transactions contemplated
by this Agreement (the “Closing”) shall occur at 10:00 a.m., Central Time, on
May 19, 2014 (such date, or any subsequent date agreed to by the Parties
pursuant to Section 12.2, the “Closing Date”). The Closing shall take place at
the offices of Seller in Oklahoma City, Oklahoma, or such other place as the
Parties may agree upon.
12.2
Change of the Closing Date. The Closing Date may be extended only by mutual
agreement of the Parties, with such mutually agreed date to become the Closing
Date.
12.3
Calculation of Adjusted Purchase Price. Seller shall prepare, in accordance with
the provisions of this Agreement, a statement (the “Closing Adjustment
Statement”) setting forth the Preliminary Amount, including each adjustment to
the Purchase Price made, to the best of Seller’s knowledge, in accordance with
the terms of Section 2.4, calculated based on actual information available on
the date such statement is prepared or estimates when actual information is not
available. Seller shall submit the Closing Adjustment Statement to Purchaser no
later than three (3) business days prior to the Closing Date and shall include,
upon Purchaser’s request, appropriate supporting documentation for the Closing
Adjustment Statement. If the Parties cannot agree on the Closing Adjustment
Statement or the Preliminary Amount, the Closing shall occur as scheduled based
on Seller’s good faith calculation of the Preliminary Amount with the difference
between Seller’s and Purchaser’s calculation of the Preliminary Amount to be
reconciled in connection with making post-closing adjustments as provided in
Section 13.1.
12.4
Failure to Close. If the conditions precedent to the obligation of a Party to
close the transactions contemplated herein have been satisfied or waived on or
before the Closing Date, and such Party nevertheless fails or refuses to close,
the Party failing or refusing to close shall be deemed to have breached the
obligations it has undertaken hereunder to perform at the Closing, and shall be
subject to the provisions of Article 14.
12.5
Closing Obligations. At the Closing:
12.5.1
Seller and Purchaser shall execute and acknowledge, and Seller shall deliver to
Purchaser, (i) a master original of the Assignment, Bill of Sale and Conveyance
in substantially the form attached hereto as Exhibit C (the “General
Assignment”), together with a complete Exhibit A attached, and (ii) a Special
Warranty Deed substantially the form attached hereto as Exhibit D (the “Deed”).
Seller shall deliver sufficient counterparts of the General Assignment and Deed
to enable the recording of a counterpart of the General Assignment in each of
the counties where the Assets are located.
12.5.2
Seller shall provide to Purchaser a listing showing all net proceeds and
receivables related to production attributable to the Assets which are currently
held in suspense pending completion of a division order title opinion or because
of lack of identity or address of owners, title defects, changes of the
ownership, or similar reasons. After the Closing Date, Purchaser shall be
responsible for proper distribution of all the suspended funds to the parties
lawfully entitled thereto, and Purchaser agrees to indemnify and hold Seller and
the Seller Group harmless from and against any Costs associated with Purchaser’s
distribution of such suspended funds, but only to the extent of the funds for
which the Purchase Price shall have been adjusted pursuant to the provisions of
Section 2.4.16.
12.5.3
Purchaser shall pay the Adjusted Purchase Price in the manner set forth in
Section 2.5.
12.5.4
Seller and Purchaser shall execute, acknowledge, and deliver federal and state
forms of lease assignments, if necessary or expedient.
12.5.5
Seller and Purchaser shall execute, acknowledge, and deliver transfer orders or
letters-in-lieu thereof directing all purchasers of production and remitters of
production proceeds to make payment to Purchaser of proceeds attributable to
production from the Assets for the period of time on and after the Effective
Date.


--------------------------------------------------------------------------------


12.5.6
Except as otherwise provided in this Agreement, Seller shall deliver to
Purchaser, and Purchaser shall take, possession of the Assets, and, as provided
in this Agreement, subject to applicable provisions of the Existing Contracts,
take over all operations of the Assets for which any Seller is designated as
operator.
12.5.7
Seller shall execute and deliver to Purchaser appropriate change of operator
forms for each of the Properties operated by Seller.
12.5.8
Seller shall deliver to Purchaser a non-foreign affidavit meeting the
requirements of Section 1445(b)(2) of the IRC and the regulations thereunder.
12.5.9
Seller shall deliver recordable releases of all mortgages, deeds of trust,
security agreements, financing statements and other liens granted by Seller or
its Affiliates that cover any portion of the Assets
12.5.10
Seller shall execute and deliver to Purchaser deed(s) conveying fee simple title
to the surface of tracts covered by the Hydrocarbon Interests or otherwise
related to the operation of the Wells or Assets.


12.5.11
Seller and Purchaser shall execute such other instruments and take such other
actions as may be necessary to carry out their respective obligations under this
Agreement.
12.6
Conveyance. The General Assignment shall be without representation or warranty
of title, express or implied, except that Seller shall specially warrant and
agree to defend the title to the Assets against the lawful claims and demands of
all persons claiming the same, or any part thereof, but limited to claims
arising by, through, or under Seller but not otherwise, subject to and excepting
all Permitted Encumbrances. The damages recoverable for a breach of such special
warranty of title with respect to any Asset shall not exceed the Allocated Value
of the relevant Asset.

13. POST-CLOSING OBLIGATIONS
13.1
Post-Closing Adjustments.
13.1.1
As soon as reasonably practicable after the Closing, but in no event later than
ninety (90) days after the Closing, Seller shall prepare, in accordance with
this Agreement, and deliver to Purchaser, a statement setting forth each
adjustment to the Purchase Price made pursuant hereto (the “Post-Closing
Adjustment Statement”). The Post-Closing Adjustment Statement will include any
adjustments necessary in connection with (i) any Title Defect Adjustment,
Environmental Defect Adjustment or Casualty Loss determined pursuant to Section
3.9, (ii) any Gas Imbalance Adjustment determined in accordance with Section
13.1.4, and (iii) any other adjustments required under the provisions of Section
2.4 and not taken into account in determining the Closing Adjustment Statement.
As soon as reasonably practicable, but in no event later than thirty (30) days
after Purchaser’s receipt of the Post-Closing Adjustment Statement from Seller,
Purchaser shall deliver to Seller any objections that Purchaser has to the
Post-Closing Adjustment Statement. If Purchaser fails to object to such
Post-Closing Adjustment Statement within such thirty (30) day time period, the
Post-Closing Adjustment Statement shall be conclusively deemed to be final and
accepted by both Parties. The Parties shall undertake to agree on the final
Adjusted Purchase Price no later than one hundred twenty (120) days after the
Closing.


--------------------------------------------------------------------------------


13.1.2
If Purchaser and Seller, acting in good faith, are unable to agree upon the
adjustments in the Post-Closing Adjustment Statement required under the
provisions of Section 2.4 (other than any Title Defect Adjustment, Environmental
Defect Adjustment or Casualty Loss determined pursuant to Section 3.9, which
determinations shall be final), within one hundred twenty (120) days after the
Closing, the final Post-Closing Adjustment Statement amount shall be determined
by binding arbitration pursuant to an arbitration proceeding initiated and
conducted in accordance with the then in force Commercial Arbitration Rules of
the American Arbitration Association (“AAA”). Either Party may initiate
arbitration. The arbitration proceedings shall be conducted in Oklahoma City,
Oklahoma, by a single arbitrator agreed to by the Parties, or, if they are
unable to agree, selected by the AAA. The arbitrator shall be a certified public
accountant licensed to practice in the State of Oklahoma with at least (10)
years’ experience in the oil and gas business. In fulfilling its duties
hereunder with respect to the Final Settlement Statement, the arbitrator shall
be bound by the matters set forth in this Agreement. The decision of the
arbitrator shall be conclusive and binding on the Parties and will be limited to
awarding, on a disputed item by disputed item basis, only the amount proposed by
Seller in its draft Post-Closing Adjustment Statement or the amount proposed by
Purchaser in its objections as provided above. The general expenses of
arbitration, including the fees and expenses of the arbitrator, shall be borne
equally by Seller and Purchaser; however, each Party shall bear and pay the fees
and expenses of its own witnesses, legal counsel and of the collection and
presentation of its evidence. The award of the arbitrator shall not be subject
to appeal or judicial review of any nature and shall be enforceable in any court
of competent jurisdiction. PURCHASER EXPRESSLY CONSENTS TO THE JURISDICTION OF
AND APPROPRIATE VENUE IN ANY STATE DISTRICT COURT OR, SUBJECT TO SATISFYING
JURISDICTIONAL REQUIREMENTS, ANY FEDERAL DISTRICT COURT, SITTING IN OKLAHOMA
CITY, OKLAHOMA, FOR PURPOSES OF ENFORCING THE ARBITRATION AWARD.
13.1.3
The date upon which the Adjusted Purchase Price is agreed to by the Parties or
determined by arbitration pursuant to Section 13.1.2 is referred to herein as
the “Final Settlement Date.” Within five (5) business days after the Final
Settlement Date, those credits agreed upon by Purchaser and Seller shall be
netted, and the final settlement shall be paid in cash by the Party owing same,
via wire transfer as directed in writing by the receiving Party.
13.1.4
If either Party determines, prior to the delivery of the Post-Closing Adjustment
Statement, that Hydrocarbon production imbalances or imbalances with respect to
any pipeline, storage, or processing facility attributable to Wells included in
the Assets as of the Effective Date are other than as set forth in Schedule
6.2.15, subject to verification of the other Party, the Purchase Price shall be
adjusted upward or downward in connection with the Post-Closing Adjustment
Statement, depending upon whether there is a net overproduction or a net
underproduction attributable to such Wells. The amount to be paid by Purchaser
to Seller with respect to any underproduction, or by Seller to Purchaser with
respect to any overproduction, shall be based on a value of $3.00 per MMBtu,
without adjustment for present value or other discount factors. Notwithstanding
the foregoing, in no event shall any adjustment be made or any amount owing by
either Party unless the net amount owed (the “Gas Imbalance Adjustment”) is
greater than $50,000.


--------------------------------------------------------------------------------


13.2
Receipts and Credits. Except as otherwise provided in this Agreement, all
monies, proceeds, receipts, credits, and income attributable to the Assets for
all periods of time on and after the Effective Date shall be the sole property
of Purchaser, and, to the extent received by any Seller after the Closing,
Seller shall fully disclose, account for, and transmit the same promptly (but in
no event later than 30 days after receipt) to Purchaser. Except as otherwise
provided in this Agreement, all monies, proceeds, receipts, credits, and income
attributable to the Assets for all periods of time prior to the Effective Date
shall be the sole property of Seller, and, to the extent received by Purchaser
after the Closing, Purchaser shall fully disclose, account for, and transmit the
same promptly (but in no event later than 30 days after receipt) to Seller.
Except as otherwise provided in this Agreement (including, without limitation,
the Assumed Obligations expressly assumed by Purchaser), all costs, expenses,
disbursements, obligations, and liabilities attributable to the Assets for
periods of time prior to the Effective Date, regardless of when due or payable,
shall be the sole obligation of Seller, and Seller shall promptly pay, or if
paid by Purchaser, promptly reimburse Purchaser for, and hold Purchaser and its
successors and assigns harmless from and against, the same. Except as otherwise
provided in this Agreement (including, without limitation, the Assumed
Obligations expressly assumed by Purchaser), all costs, expenses, disbursements,
obligations, and liabilities attributable to the Assets for periods of time on
and after the Effective Date, regardless of when due or payable, shall be the
sole obligation of Purchaser, and Purchaser shall promptly pay, or if paid by
Seller, promptly reimburse Seller for, and hold Seller and its respective
successors and assigns harmless from and against, the same.
13.3
Assumption and Indemnification.
13.3.1
If the Closing occurs, Purchaser shall assume and agrees to pay, perform, and
discharge any and all Assumed Obligations (as hereinafter defined). As used
herein, “Assumed Obligations” means, other than the Retained Obligations, all
liabilities, responsibilities, duties, and obligations that arise from or relate
to the ownership, use, or operation of the Assets and the production and
marketing of Hydrocarbons therefrom, whether arising before, on, or after the
Effective Date including, without limitation, liabilities, responsibilities,
duties, and obligations arising out of or relating to: (i) Plugging and
Abandonment (as hereinafter defined); (ii) the Existing Contracts; (iii) the
Environmental Obligations (as hereinafter defined), (iv) imbalances due to
overproduction of gas by Seller or pipeline imbalances owed by Seller under
transportation agreements; (v) Purchaser’s liabilities and obligations with
respect to taxes as set forth in Article 15 including interest, fines and
penalties with respect to the reporting, payment and accounting for such taxes
as set forth in Article 15; and (vi) obligations otherwise assumed by Purchaser
under this Agreement,. As used herein, “Environmental Obligations” means any
claim, obligation, or liability relating to the environmental condition of the
Assets, regardless of whether resulting from acts, omissions, events, or
conditions occurring before, on, or after the Effective Date, including, without
limitation, (u) all Environmental Defects timely and properly asserted by
Purchaser pursuant to Article 5, regardless of whether or not an Environmental
Defect Adjustment is made with respect thereto, (v) any other environmental
pollution or contamination with respect to the air, land, soil, surface,
subsurface strata, surface water, ground water, or sediments, (w) underground
injection activities and waste disposal, (x) the presence of hazardous
substances or NORM, (y) the presence of unknown abandoned oil and gas wells,
water wells, sumps, pits, pipelines, and other equipment, and (z) necessary
Remediation, and the cost of such Remediation, or any control, assessment, or
compliance with respect to any pollution or contamination. As used herein,
“Plugging and Abandonment” means all plugging, replugging, abandonment, removal,
disposal or restoration associated with the Assets, including, but not limited
to, all plugging and abandonment, removal, surface restoration (including,
without limitation, wetlands and marsh restoration), site clearance, and
disposal of the Wells, well collars, structures and Personal Property located on
or associated with the Assets (whether drilled or placed on an Asset prior to,
on, or after the Effective Date), the removal and capping of all associated
flowlines, the restoration of the surface, site clearance, and any disposal of
related waste materials, including, without limitation, NORM and asbestos, all
in accordance with all Applicable Laws and the terms and conditions of the
Properties and Existing Contracts; provided, however, this definition of
Plugging and Abandonment is not intended to preclude Purchaser from raising an
Environmental Defect as provided in Article 5.


--------------------------------------------------------------------------------


13.3.2
Subject to the provisions of Section 16.16.1, Purchaser hereby indemnifies and
agrees to defend and hold harmless Seller and the Seller Group from and against
all Costs based upon, arising out of, in connection with, or relating to (i) any
breach of any representation, warranty, covenant, or agreement of Purchaser
contained in this Agreement, (ii) Purchaser’s inspection of the Assets prior to
the Closing, and (iii) the Assumed Obligations.
13.3.3
Subject to the provisions of Sections 16.16.1 and 16.16.2, Seller hereby
indemnifies and agrees to defend and hold harmless Purchaser and the Purchaser
Group from and against all Costs based upon, arising out of, in connection with,
or relating to (i) any breach of any representation, warranty, covenant, or
agreement of Seller contained in this Agreement and (ii) the Retained
Obligations. As used herein, “Retained Obligations” means (s) the Excluded
Assets; (t) ALL CLAIMS AND LIABILITIES FOR INJURY TO OR DEATH OF ANY PERSON,
PERSONS, OR OTHER LIVING THINGS, OR LOSS OR DESTRUCTION OF OR DAMAGE TO PROPERTY
AFFECTING OR RELATING TO THE ASSETS RESULTING FROM ANY ACT, OMISSION OR EVENT
OCCURRING PRIOR TO THE EFFECTIVE DATE, BUT EXCLUDING ANY SUCH CLAIM OR LIABILITY
ARISING UNDER ENVIRONMENTAL LAWS; (u) all obligations of Seller for (1) overhead
charges, property expenses and joint interest audits related to periods prior to
the Effective Time, (2) costs and expenses incurred prior to the Effective Time
for goods and services provided prior to the Effective Time, and (3) other
payment obligations that accrue or become due prior to the Effective Time; (v)
Seller’s liabilities and obligations with respect to taxes as set forth in
Article 15 including interest, fines and penalties with respect to the
reporting, payment and accounting for such taxes as set forth in Article 15; (w)
royalties and reporting, payment and accounting therefor, and payments owed to
third party co-working interest owners in the Assets, with respect to
Hydrocarbons produced from the Assets prior to the Effective Time; (x) Interest,
fines and penalties with respect to the reporting, payment and accounting for
royalties with respect to Hydrocarbons produced from the Assets prior to the
Effective Time; (y) the disposal, treatment or recycling prior to the Closing
Date by Seller (or by any third party at the express direction of Seller) at any
location off the Properties of hazardous materials generated as a result of or
in connection with the operation of the Assets; and (z) any criminal fines or
sanctions against Seller or any affiliate of Seller imposed at any time arising
from the ownership or operation of the Assets prior to the Closing Date.
13.4
Disclaimers. PURCHASER’S OBLIGATIONS UNDER SECTIONS 13.3.1 AND 13.3.2 SHALL
APPLY REGARDLESS OF THE FAULT OR NEGLIGENCE (OTHER THAN THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) OF SELLER, INCLUDING STRICT OR STATUTORY LIABILITY OF SELLER
UNDER ANY APPLICABLE LAW. SELLER’S OBLIGATIONS UNDER SECTION 13.3.3 SHALL APPLY
REGARDLESS OF THE FAULT OR NEGLIGENCE (OTHER THAN THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) OF PURCHASER, INCLUDING STRICT OR STATUTORY LIABILITY OF
PURCHASER UNDER ANY APPLICABLE LAW.
13.5
Method of Asserting Claims. All claims for indemnification under this Agreement
shall be asserted and resolved as follows; provided that the provisions of
Sections 13.5 and 13.6 shall be covenants and not conditions to the defense and
indemnity obligations to which they apply:


--------------------------------------------------------------------------------


13.5.1
If any claim for which a Party providing indemnification (the “Indemnifying
Party”) would be liable to a Party or any of its partners, shareholders,
members, officers, directors, employees, agents or representatives entitled to
indemnification hereunder (the “Indemnified Party”) is asserted against or
sought to be collected by a third person, the Indemnified Party shall promptly
notify the Indemnifying Party of such claim, specifying the nature of such claim
and the amount or the estimated amount thereof to the extent then feasible
(which estimate shall not be conclusive of the final amount of such claim) (the
“Claim Notice”). The Indemnifying Party shall have thirty (30) days from its
receipt of the Claim Notice (the “Notice Period”) to notify the Indemnified
Party (i) whether it disputes its liability to the Indemnified Party hereunder
with respect to such claim; and (ii) if it does not dispute such liability,
whether it desires, at its sole cost and expense, to defend the Indemnified
Party against such claim; provided, however, that the Indemnified Party is
hereby authorized, prior to and during the Notice Period, to file any motion,
answer, or other pleading, submission or document which it shall deem necessary
or appropriate to protect its interests. If the Indemnifying Party notifies the
Indemnified Party within the Notice Period that it does not dispute such
liability and desires to defend against such claim or demand, then, except as
hereinafter provided, the Indemnifying Party shall have the right to defend such
claim or demand by appropriate proceedings, which proceedings shall be promptly
settled or prosecuted to a final conclusion; provided (i) no compromise or
settlement thereof or consent to any admission or the entry of any judgment with
respect to such claim or demand may be effected by the Indemnifying Party
without the Indemnified Party’s written consent unless the sole relief provided
is monetary damages that are paid in full by the Indemnifying Party (and no
injunctive or other equitable relief is imposed upon the Indemnified Party) and
there is an unconditional provision whereby each plaintiff or claimant in such
claim or demand releases the Indemnified Party from all liability with respect
thereto and (ii) the Indemnified Party will have no liability with respect to
any compromise or settlement thereof effected without its written consent. If
the Indemnified Party desires to participate in, but not control, any such
defense or settlement, it may do so at its own cost and expense. If the
Indemnifying Party disputes its liability with respect to such claim, or elects
not to defend such claim, whether by not giving timely notice as provided above
or otherwise, the Indemnified Party shall have the right, but not the
obligation, to defend against such claim, and the amount of any such claim, or
if the same be contested by the Indemnifying Party or by the Indemnified Party,
then that portion thereof as to which such defense is unsuccessful, shall be
conclusively deemed to be a liability of the Indemnifying Party hereunder.
13.5.2
If the Indemnified Party shall have a claim against the Indemnifying Party
hereunder which does not involve a claim or demand being asserted or sought to
be collected from it by a third person, the Indemnified Party shall promptly
send a Claim Notice with respect to such claim to the Indemnifying Party.
13.6
Payment. Payments under this Article 13 and under any other indemnity provision
of this Agreement shall be made as follows: If the Indemnifying Party is
required to make any payment hereunder, the Indemnifying Party shall promptly
pay the Indemnified Party the amount so determined. If there should be a dispute
as to the amount or manner of determination of any indemnity obligation owed
hereunder, the Indemnifying Party shall nevertheless pay when due such portion,
if any, of the obligation as shall not be subject to dispute. Upon the payment
in full of any claim, the Indemnifying Party shall be subrogated to the rights
of the Indemnified Party against any person or other entity with respect to the
subject matter of this claim.
13.7
Recording. As soon as practicable after the Closing, Purchaser shall file and
record all counterparts of the General Assignment in the appropriate counties
and, if necessary, with all relevant Governmental Bodies, and provide Seller, at
Purchaser’s expense, with copies of all recorded counterparts of the General
Assignment.
13.8
Cooperation and Further Assurances. After the Closing, Seller and Purchaser
agree to take such further actions and to execute, acknowledge, and deliver all
such further documents as are necessary or useful in carrying out the purposes
of this Agreement or of any document delivered pursuant to this Agreement,
including, but not limited to, the execution of state change of operator forms
and other required state regulatory filings. Each Party also agrees to cooperate
with each other by providing reasonable information which may be required by the
other Party for the purpose of administering the Assets and preparing or
reviewing the Post-Closing Adjustment Statement.


--------------------------------------------------------------------------------


14. TERMINATION
14.1
Right of Termination. This Agreement may be terminated at any time at or prior
to the Closing only:
14.1.4
by mutual consent of the Parties;
14.1.5
by Seller, at Seller’s option, if any of the conditions applicable to Purchaser
set forth above in Article 10 have not been satisfied as provided therein or
waived by Seller on or before the Closing Date;
14.1.6
by Purchaser, at Purchaser’s option, if any of the conditions applicable to
Seller set forth above in Article 11 have not been satisfied as provided therein
or waived by Purchaser on or before the Closing Date; and
14.1.7
by Seller or Purchaser pursuant to the provisions of Section 3.8, if applicable.
14.2
Effect of Termination. If this Agreement is terminated pursuant to Section 14.1
above, this Agreement shall become void and of no further force or effect
(except for the provisions of the final sentence of Section 3.1 and Sections
5.2.2, 16.6, 16.7, 16.10, and this Section 14.2, which shall continue in full
force and effect). If this Agreement is terminated pursuant to either Section
14.1.1 or Section 14.1.4, neither Party shall have any further liability to the
other as the result of such termination. If this Agreement is terminated by
Seller pursuant to Section 14.1.2, then Seller shall have the option of
retaining the Performance Deposit as liquidated damages pursuant to Section 2.3.
If this Agreement is terminated by Purchaser pursuant to Section 14.1.3, then
the Performance Deposit shall be returned to Purchaser. Notwithstanding anything
to the contrary contained in this Agreement, upon any termination of this
Agreement pursuant to Section 14.1, Seller shall be free immediately to enjoy
all rights of ownership of the Assets and to sell, transfer, encumber, or
otherwise dispose of the Assets to any party without any restriction under this
Agreement.
14.3
Availability of Specific Performance. Notwithstanding anything in this Agreement
to the contrary, the Parties agree that irreparable damage would occur to a
Party in the event that any of the obligations, undertakings, covenants or
agreements of the other Party were not performed in accordance with their
specific terms or were otherwise breached, including the consummation of the
Closing. Accordingly, either Party shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement by the other Party without any
bond or other security being required, and to enforce specifically the terms and
provisions of this Agreement by a decree of specific performance without the
necessity of proving the inadequacy of money damages as a remedy, this being in
addition to any other remedy to which such Party is entitled at law or in
equity.





















--------------------------------------------------------------------------------


15. TAXES
15.1
Apportionment of Ad Valorem and Property Taxes. All ad valorem taxes, real
property taxes, Personal Property taxes, and similar tax obligations (the
“Property Taxes”) with respect to the Assets for the tax period in which the
Effective Date occurs shall be apportioned, based on the Effective Date, between
Seller and Purchaser and, if already paid by Seller, an appropriate increase in
the Purchase Price shall be made pursuant to Section 2.4.6. If such Property
Taxes are not already paid, but the tax liability is known or can be reasonably
estimated, Seller’s portion of such Property Taxes shall be credited to
Purchaser’s account pursuant to Section 2.4.12. Purchaser shall pay or cause to
be paid to the taxing authorities all Property Taxes of which it has knowledge
not already paid relating to the tax period in which the Effective Date occurs
and if appropriate adjustments to the Purchase Price pursuant to Section 2.4
were not made at the Closing or in connection with the Post-Closing Adjustment
Statement, Purchaser shall invoice Seller (with copies of applicable tax bills
and assessments to confirm same) for Seller’s apportioned shares of such
Property Taxes, and Seller shall pay the same within thirty (30) days of receipt
of said notice. Purchaser shall defend, indemnify, and hold Seller harmless with
respect to the payment of such Property Taxes of which Purchaser has knowledge
and which Purchaser is obligated to pay to the applicable taxing authorities
(including any interest or penalties assessed thereon), provided Seller pays its
share (as apportioned hereunder) within thirty (30) days of being properly
invoiced (with accompanying documents to support the invoice) by Purchaser. For
the tax period in which the Effective Date occurs, Seller agrees (i) to forward
immediately to Purchaser copies of all Property Tax reports and returns received
by Seller after the Closing and (ii) to provide Purchaser with appropriate
information which is necessary for Purchaser to file any required Property Tax
reports and returns. For non-operated Properties (except for that portion of
those Property Taxes paid by Seller or others attributable to non-operated
production burdens as set forth in Section 15.2 below), the Property Taxes will
be allocated between Seller and Purchaser upon the receipt of joint interest
billings in which such Property Taxes are charged. All tax apportionments
determined under this Section 15.1 and Section 15.2 shall be deemed a final
settlement of Property Taxes between the Parties. Notwithstanding the foregoing,
Seller or Purchaser may contest with the appropriate taxing authority the amount
of or liability for any Property Tax apportioned to it pursuant to this Section
15.1. The Party pursuing the contest shall indemnify the other Party from and
against all Costs incurred by the other Party in connection with the contest,
and upon final settlement or resolution of the contest, the economic burden of
the contested tax shall be adjusted among the parties in a manner consistent
with the intent of this Section 15.1.
15.2
Taxes Paid for Others. To the extent Purchaser has a right to do so, Purchaser
agrees to withhold from future income distributions to royalty owners,
overriding royalty interest owners, and other production burden holders as to
the Assets amounts sufficient to reimburse Seller for various taxes (e.g.,
Property Taxes, severance, environmental excise, etc.) paid by Seller on behalf
of such interest holders while Seller owned the Assets (which shall include
withholdings for co-working interest owners when Seller has paid its taxes and
has not previously collected such taxes through joint interest billings). Seller
will provide Purchaser with sufficient documentation to allow Purchaser to
confirm amounts to be withheld and will indemnify and hold Purchaser harmless
from liability for deducting such sums as directed by Seller. Purchaser agrees
promptly to forward to Seller such sums which are withheld pursuant to this
Section 15.2.
15.3
Sales Taxes. Purchaser shall pay, or cause to be paid, all sales, use, transfer,
and similar taxes, if any, resulting from the sale and transfer of the Assets to
Purchaser hereunder (including without limitation, all applicable conveyance,
transfer and recording fees, and real estate transfer stamps or taxes imposed on
the transfer of the Assets pursuant to this Agreement), and shall prepare and
file all tax returns required to be filed with respect to such taxes.


--------------------------------------------------------------------------------


15.4
Other Taxes. All production, severance, excise, and other similar taxes that are
based upon production of, or income or revenues from, Hydrocarbons attributable
to the Assets prior to the Effective Date shall be paid by Seller, and all such
taxes relating to such production on or after the Effective Date shall be paid
by Purchaser. The Party responsible for payment of such tax shall prepare and
file all tax returns required to be filed in respect thereof. This Section 15.4
shall not apply to any tax to the extent specifically otherwise provided
elsewhere in this Agreement.
15.5
Cooperation. Each Party shall cooperate with the other Party and provide the
other Party with all information in its possession or to which it has access
which may be reasonably required by the other Party in connection with the
preparation of any tax return relating to the Assets, the audit or examination
of any such returns by any tax authority, and the determination of or contest of
any tax relating to the Assets. Notwithstanding anything to the contrary in this
Agreement, neither Party shall be required at any time to disclose to the other
Party any tax returns or other confidential tax information except to the extent
required by Applicable Law or court order.





--------------------------------------------------------------------------------


16. MISCELLANEOUS
16.1
Entire Agreement. This Agreement, the Confidentiality Agreement dated January 9,
2014, between Seller and Purchaser (the “Confidentiality Agreement”), the
General Assignment, the documents to be executed pursuant to this Agreement, and
the attached Exhibits and Schedules constitute the entire agreement between the
Parties pertaining to the subject matter of this Agreement and supersede all
prior agreements, understandings, negotiations and discussions of the Parties,
whether oral or written, and there are no warranties, representations or other
agreements between the Parties in connection with the subject matter of this
Agreement except as specifically set forth herein or in documents delivered
pursuant hereto. No supplement, amendment, alteration, modification, or waiver
of this Agreement shall be binding unless executed in writing by the Parties.
16.2
Waiver. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.
16.3
Headings. The headings of articles and sections used in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. References
herein to articles, sections, exhibits, and schedules are to articles, sections,
exhibits, and schedules to this Agreement unless expressly stated otherwise.
16.4
Assignment. Except as otherwise provided in Section 16.18, prior to the Closing,
no Party shall assign all or any part of this Agreement, nor shall any Party
assign or delegate any of its rights or duties hereunder, without the prior
written consent of the other Party. Any such assignment made without such
consent shall be void, and such purported assignee shall have no rights,
directly or indirectly, to enforce the rights of its purported assignor under
this Agreement. Except as otherwise provided in this Section 16.4, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective permitted successors, assigns, and legal representatives. No
assignment or designation shall relieve the assigning Party from any obligation
hereunder unless expressly so agreed by the other Party.
16.5
No Third Party Beneficiaries. Nothing in this Agreement shall entitle any party
other than Purchaser and Seller and their duly authorized successors or assigns
(to the extent permitted by Section 16.4 above) to any claim, cause of action,
remedy, or right of any kind except as to those rights expressly provided to the
Seller Group and Purchaser Group.
16.6
Governing Law. This Agreement, the other documents delivered pursuant hereto,
and the legal relations between the Parties shall be governed and construed in
accordance with the laws of the State of Oklahoma applicable to agreements made
and to be performed wholly within the State of Oklahoma. The validity of the
various assignments or conveyances affecting the title to the Assets (and the
warranties of title thereunder) shall be governed by and construed in accordance
with the laws of the jurisdictions in which the Assets are located.
16.7
Notices. Any notice, communication, request, instruction or other document
required or permitted by this Agreement shall be given in writing by certified
mail, return receipt requested, postage prepaid, or by prepaid air express, hand
delivery, e-mail, or facsimile (except that notice given by facsimile or email
shall be effective upon receipt only if received during normal business hours,
and if received after normal business hours, such notice shall be deemed given
at the commencement of normal business hours on the next business day) as
follows:





--------------------------------------------------------------------------------


If to Seller: 

Chaparral Energy, L.L.C.
Attn: David Ketelsleger
701 Cedar Lake Boulevard
Oklahoma City, Oklahoma 73114 
Telephone:
Facsimile:
E-mail: David.Ketelsleger@chaparralenergy.com
 
If to Purchaser: 

Scout Energy Group I, LP
Attn: Jon Piot
14400 Midway Rd.
Dallas, Texas 75244
Facsimile: 214-540-8473
E-mail: jpiot@scoutep.com




with a copy to:


Justin Jackson
McAfee & Taft A P.C.
10th Floor Two Leadership Square
211 N. Robinson
Oklahoma City, OK 73102
Telephone: (405) 552-2240
Facsimile: (405) 228-7440
E-mail: Justin.jackson@mcafeetaft.com








John T. Mitchell
Winstead PC
500 Winstead Building
2728 N. Harwood St.
Dallas, Texas 75201
Telephone: (214) 745-5254
Facsimile: (214) 745-5390
E-mail: jtmitchell@winstead.com

16.8
Execution in Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but such counterparts together shall constitute for all purposes one
agreement.
16.9
Expenses. Except as otherwise provided in this Agreement, each Party shall be
solely responsible for all expenses incurred by it in connection with the
transaction contemplated herein (including, without limitation, fees and
expenses of its own counsel and accountants) and shall not be entitled to
reimbursement therefor from the other Party.
16.10
Confidentiality.
16.10.1
Seller’s and Purchaser’s respective obligations under the Confidentiality
Agreement shall terminate upon the Closing. Purchaser agrees that if this
Agreement is terminated for any reason whatsoever, Purchaser’s obligations under
the Confidentiality Agreement shall continue in accordance with the terms
thereof.
16.10.2
After the Closing, Seller agrees not to disclose geological, seismic and other
proprietary data related to the Assets, or other information that Seller would
treat as confidential if it were the owner of the Assets or any confidential
information provided by Purchaser to Seller, and Purchaser agrees not to
disclose proprietary or confidential information other than the Records provided
by Seller to Purchaser unless (i) the Party to which such confidentiality
obligation is owed shall have consented thereto in writing, (ii) disclosure is
required pursuant to a court order or by subpoena or similar legal process, or
(iii) disclosure is made on advice of its counsel, pursuant to a request by a
Governmental Body, pursuant to Applicable Laws, or to comply with the rules and
regulations of any stock exchange, or (iv) such information has been previously
made public (except as a result of a breach of this Agreement); provided,
however, each Party may disclose such information to its representatives,
agents, attorneys, consultants, and auditors as needed, but in such event, the
relevant Party shall use reasonable efforts to cause such persons to keep such
information confidential.
16.11
Exhibits and Schedules. All references in this Agreement to Exhibits shall be
deemed to be references to such Exhibits as the same may be amended and
supplemented by mutual agreement of the Parties through and as of the Closing,
and all such Exhibits, as amended and supplemented, are hereby incorporated into
this Agreement by reference.


--------------------------------------------------------------------------------


16.12
Publicity. Prior to making any press or other similar release or public
announcements regarding the transactions contemplated by this Agreement, each
Party shall consult with the other Party regarding the proposed contents
thereof, but no approval thereof shall be required.
16.13
Use of Seller’s Names. Purchaser agrees to use reasonable efforts, as soon as
practicable after the Closing, but in any case no later than one hundred eighty
(180) days after the Closing, to remove or cause to be removed from the Assets,
to the extent it has knowledge of the existence of same, all names and marks
used by Seller and all variations and derivatives thereof and logos relating
thereto, and will not thereafter make any commercial use of such names, marks
and logos.
16
Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
contemplated transactions is not affected in any material adverse manner to
either Party. Upon such determination that any term or other provision is
invalid, illegal, or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
contemplated transactions are fulfilled to the extent possible.
16
Affiliate. For purposes of this Agreement, the term “Affiliate” (whether
capitalized or not) shall mean, when used with respect to a person or entity,
any other person or entity (i) which directly or indirectly (through one or more
intermediaries) controls, or is controlled by, or is under common control with,
such first mentioned person or entity, or (ii) which beneficially owns, holds,
or controls fifty percent (50%) or more of the interest of such first mentioned
person or entity. The term “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly or as
trustee or executor, of the power to direct or cause the direction of the
management policies of a person or entity, whether through the ownership of
stock, as trustee or executor, by contract or credit arrangement or otherwise.
16.16
Survival; Certain Limitations.
16.16.1
The representations and warranties of Seller contained in (i) Sections 6.2.1,
6.2.2, 6.2.3 and 6.2.4 (the “Fundamental Representations”) shall survive the
Closing until barred by the applicable statutes of limitations, (ii) Section
6.2.5 shall survive until the expiration of the applicable statute of
limitations for assessment of the applicable tax, and (iii) Sections 6.2.6,
6.2.7, 6.2.8, 6.2.9, 6.2.10, 6.2.11, 6.2.12, 6.2.13, 6.2.14, 6.2.15 and 6.2.16
shall survive the Closing for a period of twelve (12) months. Except as
otherwise provided in the preceding sentence, all other representations and
warranties of Seller under this Agreement shall not survive the Closing. The
representations and warranties of Purchaser contained in (1) Sections 7.1.1,
7.1.2, 7.1.3 and 7.1.4 shall survive the Closing until barred by the applicable
statutes of limitations and (2) Sections 7.1.5, 7.1.6, 7.1.7, 7.1.8 and 7.1.9
shall survive the Closing for a period of twelve (12) months. The respective
covenants of the Parties under this Agreement (x) to be performed at or prior to
the Closing shall expire and be of no further force or effect after the Closing,
and (y) to be performed after the Closing shall survive the Closing until barred
by the applicable statutes of limitations (for this purpose, nothing contained
in Article 6 or 7 shall be deemed to be a covenant); provided, however, Seller
shall not have any liability for indemnification claims first made after twelve
(12) months after the Closing for Costs arising out of the items set forth in
clauses 13.3.3(u), (w) and (x).
16.16.2
In no event shall Seller have or incur any liability to Purchaser for any Costs
incurred by Purchaser arising from a breach of a representation or warranty of
Seller that is not a Fundamental Representation: (i) for any individual claim
for Costs that does not exceed $50,000.00 (the “Individual Threshold”); (ii)
until Purchaser has suffered Costs in the aggregate in excess of an amount equal
to three percent (3%) of the Purchase Price (the “Aggregate Indemnity
Deductible”), after which point Seller will be obligated only to indemnify
Purchaser from and against further Costs in excess of the Aggregate Indemnity
Deductible; and (iii) in the aggregate in excess of twenty percent (20%) of the
Purchase Price; provided that neither the Individual Threshold, Aggregate
Indemnity Deductible nor the limitation set forth in 16.16.2(iii) will apply to
any Costs incurred in connection with any Retained Obligations.


--------------------------------------------------------------------------------


16.16.3
For purposes of calculating a Title Defect Adjustment or Environmental Defect
Adjustment, the Individual Title Defect Threshold and Individual Environmental
Defect Threshold will only apply to determine whether a proposed defect
constitutes a Title Defect or Environmental Defect, respectively, and once a
proposed defect is deemed a Title Defect or Environmental Defect, the full
amount of the Title Defect or Environmental Defect will apply for purposes of a
Title Defect Adjustment or Environmental Defect Adjustment, respectively.
16.2
Attorney’s Fees. Any Party successfully pursuing a claim for the enforcement of
any provision of this Agreement, including, without limitation, agreements of
indemnity contained herein or any of the documents to be delivered pursuant
hereto, shall be entitled to recover from the unsuccessful Party reasonable
attorneys’ fees, court costs, and other expenses incurred by the successful
Party in such action.
16.2
Certain Limitations. SELLER AND PURCHASER AGREE THAT, EXCEPT FOR THE LIQUIDATED
DAMAGES SPECIFICALLY PROVIDED FOR IN SECTION 2.3, THE RECOVERY BY EITHER PARTY
OF ANY DAMAGES SUFFERED OR INCURRED BY IT AS A RESULT OF ANY BREACH BY THE OTHER
PARTY OF ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR OBLIGATIONS UNDER
THIS AGREEMENT SHALL BE LIMITED TO THE ACTUAL DAMAGES SUFFERED OR INCURRED BY
THE NONBREACHING PARTY AS A RESULT OF THE BREACH BY THE BREACHING PARTY OF ITS
REPRESENTATIONS, WARRANTIES OR OBLIGATIONS HEREUNDER AND IN NO EVENT SHALL THE
BREACHING PARTY BE LIABLE TO THE NONBREACHING PARTY FOR ANY INDIRECT,
CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT
LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES, BUSINESS
INTERRUPTION OR LOST OR DELAYED PRODUCTION) SUFFERED OR INCURRED BY THE
NONBREACHING PARTY AS A RESULT OF THE BREACH BY THE BREACHING PARTY OF ANY OF
ITS REPRESENTATIONS, WARRANTIES OR OBLIGATIONS HEREUNDER. For purposes of the
foregoing, actual damages may, however, include indirect, consequential,
special, exemplary or punitive damages to the extent (i) the injuries or losses
resulting in or giving rise to such damages are incurred or suffered by a person
which is not Seller or Purchaser, as applicable, or its Affiliates and (ii) such
damages are recovered against Seller or Purchaser, as applicable, by a person
which is not Seller or Purchaser, as applicable, or its Affiliates. This Section
16.18 shall operate only to limit a Party’s liability and shall not operate to
increase or expand any contractual obligation of a party hereunder or cause any
contractual obligation of a party hereunder to survive longer than provided in
Section 16.16.




--------------------------------------------------------------------------------


16.2
Exchange. Seller shall have the right to utilize all or part of the Assets as
part of a tax deferred exchange pursuant to Section 1031 of the IRC and
applicable state and local tax laws. In connection with an exchange, and
notwithstanding the terms of Section 16.4, all or part of Seller’s rights under
this Agreement may be assigned, without the need for Purchaser’s consent, to an
intermediary, escrow agent, trustee, or other exchange accommodation party,
provided that such assignment shall not relieve Seller of its obligations to
Purchaser hereunder. Purchaser shall cooperate with Seller in effecting such an
exchange, including, without limitation, the execution of escrow instructions
and other instruments, provided that: (i) the acquisition and exchange of any
exchange property shall not impose upon Purchaser any additional financial
obligation other than as set out in this Agreement; (ii) Purchaser shall have no
obligation to become a holder of record title to any exchange property;
(iii) Seller shall indemnify and hold Purchaser harmless from any and all Costs
which Purchaser incurs or to which Purchaser may be exposed as a result of
Purchaser’s participation in the contemplated exchange, including reasonable
attorneys’ fees and costs of defense; (iv) the Closing shall not be delayed or
affected by reason of such exchange nor shall the consummation or accomplishment
of such exchange be a condition precedent or condition subsequent to Seller’s
obligations under this Agreement; (v) Purchaser shall not, by this Agreement or
acquiescence to such exchange, have its rights under this Agreement affected or
diminished in any manner; and (vi) Purchaser shall not, by this Agreement or
acquiescence to such exchange, be responsible for compliance with or deemed to
have warranted to Seller that such exchange in fact complies with Section 1031
of the IRC or any state or local tax law. If any exchange contemplated by Seller
should fail to occur, for whatever reason, the sale of the Assets shall
nonetheless be consummated as provided herein.



    


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Purchaser and Seller have executed and delivered this
Agreement as of the date first written above but effective as of the Effective
Date.
SELLER:

Chaparral Energy, L.L.C.,
an Oklahoma limited liability company


By:        /s/ K. Earl Reynolds        
Name:    K. Earl Reynolds        
Title:    President and C.O.O.        
 

PURCHASER:

Scout Energy Group, I, LP
By: Scout Energy Group I GP, LLC,
its General Partner    


By:     /s/ Jon C. Pilot         
Name:    Jon C. Pilot            
Title:    Managing Director        








































DALLAS_1/6255419v.4
52914-13 03/14/2014
